As filed with the Securities and Exchange Commission on April 29, 2015 Registration No. 333-113442/811-8878 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PRE-EFFECTIVE AMENDMENT NO. ( ) POST-EFFECTIVE AMENDMENT NO. 1 6 (X) and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 5 6 (X) (Check appropriate box or boxes) TFLIC SERIES LIFE ACCOUNT (Exact Name of Registrant) TRANSAMERICA FINANCIAL LIFE INSURANCE COMPANY (Name of Depositor) 440 Mamaroneck Avenue Harrison, NY 10528 (Address of Depositor's Principal Executive Offices) (Zip Code) Depositor's Telephone Number, including Area Code: (727) 299-1800 Arthur D. Woods, Esq. Vice President, Assistant Secretary and Counsel Transamerica Financial Life Insurance Company P.O. Box 9054 Clearwater, FL 33758-9054 (Name and Address of Agent for Service) Copy to: Mary Jane Wilson-Bilik, Esq. Sutherland Asbill & Brennan LLP 1275 Pennsylvania Avenue, N.W. Washington, D.C. 20004-2415 It is proposed that this filing will become effective (check appropriate box): immediately upon filing pursuant to paragraph (b) X on May 1, 201 5 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on Date , pursuant to paragraph (a)(1) If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. PART A INFORMATION REQUIRED IN A PROSPECTUS PROSPECTUS May 1, 201 5 TFLIC FREEDOM ELITE BUILDER ® II issued through TFLIC SeriesLife Account by Transamerica Financial Life Insurance Company 440 Mamaroneck Avenue Harrison, New York 10528 Please direct transactions, claim forms, payments and other correspondence and notices as follows: Transaction Type Direct or Send to Telephonic Transaction 1-727- 299-1800 or 1-800-322-7353 (toll free) Facsimile Transaction 1-727-299-1648 (subaccount transfers only) 1-727-299-1620 (all other facsimile transactions) Electronic Communication www.tflic.com/ny All payments made by check, and all claims , correspondence and notices Mailing Address:4333 Edgewood Road, N.E., Cedar Rapids, Iowa 52499 An Individual Flexible Premium Variable Life Insurance Policy This prospectus describes the TFLIC Freedom Elite Builder ® II, a flexible premium variable life insurance policy (the “Policy”).You can allocate your Policy’s cash value to the fixed account (which credits a specified guaranteed interest rate) and/or to the TFLIC Series Life Account, which invests through its subaccounts in portfolios of the Transamerica Series Trust– Initial Class (the “Series Trust”), the Fidelity Variable Insurance Products Funds – Service Class 2 (“Fidelity VIP Funds”), the ProFunds, the Access One Trust ("Access Trust"), the AllianceBernstein Variable Products Series Fund, Inc. (“AllianceBernstein”), and the Franklin Templeton Variable Insurance Products Trust (“Franklin Templeton”), (collectively, the “funds”).Please refer to the next page of this prospectus for the list of portfolios available to you under the Policy. The value of your Policy that is allocated to the subaccounts may fluctuate.You bear the risk that your Policy value may decrease. If you already own a life insurance policy, it may not be to your advantage to buy additional insurance or to replace your policy with the Policy described in this prospectus. Additionally, it may not be to your advantage to borrow money to purchase the Policy or to take withdrawals from another policy you own to make premium payments under the Policy. Prospectuses for the portfolios of the funds must accompany this prospectus.Certain portfolios may not be available. Please read these documents before investing and save them for future reference. The Policy is not a bank deposit. The Policy is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus.Any representation to the contrary is a criminal offense. Portfolios Available Under Your Policy Transamerica Series Trust:* Transamerica Series Trust (Cont.): ProFunds (Cont.) ØTransamerica Aegon Active Asset Allocation – Conservative VP ØTransamerica Morgan Stanley Mid-Cap Growth VP ØProFund VP Japan ØTransamerica Aegon Active Asset Allocation – Moderate Growth VP ØTransamerica Multi-Managed Balanced VP ØProFund VP Mid-Cap ØTransamerica Aegon Active Asset Allocation – Moderate VP ØTransamerica PIMCO Tactical-Balanced VP ØProFund VP Money Market ØTransamerica Aegon High Yield Bond VP ØTransamerica PIMCO Tactical-Conservative VP ØProFund VP NASDAQ-100 ØTransamerica Aegon Money Market VP ØTransamerica PIMCO Tactical-Growth VP ØProFund VP Oil & Gas ØTransamerica Aegon U.S. Government Securities VP ØTransamerica PIMCO Total Return VP ØProFund VP Pharmaceuticals ØTransamerica AB Dynamic Allocation VP ØTransamerica Systematic Small/Mid Cap Value VP ØProFund VP Precious Metals ØTransamerica Asset Allocation – Conservative VP ØTransamerica T. Rowe Price Small Cap VP ØProFund VP Short Emerging Markets ØTransamerica Asset Allocation – Growth VP ØTransamerica Torray Concentrated Growth VP ØProFund VP Short International ØTransamerica Asset Allocation – Moderate Growth VP ØTransamerica Vanguard ETF Portfolio-Balanced VP ØProFund VP Short NASDAQ-100 ØTransamerica Asset Allocation – Moderate VP ØTransamerica Vanguard ETF Portfolio-Growth VP ØProFund VP Short Small-Cap ØTransamerica Barrow Hanley Dividend Focused VP ØTransamerica WMC U S Growth VP ØProFund VP Small-Cap ØTransamerica BlackRock Global Allocation VP Fidelity Funds: ØProFund VP Small- Cap Value ØTransamerica BlackRock Tactical Allocation VP ØFidelity VIP Index 500 Portfolio ØProFund VP Telecommunications ØTransamerica Clarion Global Real Estate Securities VP ProFunds: ØProFund VP UltraNASDAQ-100 ØTransamerica International Moderate growth VP ØProfund VP Asia 30 ØProFund VP UltraSmall-Cap ØTransamerica JP Morgan Core Bond VP ØProFund VP Basic Materials ØProFund VP U.S. Government Plus ØTransamerica JP Morgan Enhanced Index VP ØProFund VP Bull ØProFund VP Utilities ØTransamerica JPMorgan Tactical Allocation VP ØProFund VP Consumer Services Access Trust: ØTransamerica Janus Balanced VP ØProFund VP Emerging Markets Ø ØAccess VP High Yield Fund ØTransamerica Jennison Growth VP ØProFund VP Europe 30 AllianceBernstein Variable Products Series Fund, Inc.: ØTransamerica MFS International Equity VP ØProFund VP Falling U.S. Dollar ØAB Balanced Wealth Strategy Portfolio ØTransamerica Morgan Stanley Capital Growth VP ØProFund VP Financials Franklin Templeton Variable Products Trust: ØProFund VP International ØFranklin Founding Funds Allocation VIP Fund *Transamerica JPMorgan Mid Cap Value VP, previously offered as an investment option under the Policy, does not accept new investments from current or prospective investors; the prospectus for this portfolio was mailed to policyowners invested in the portfolio under separate cover. Table of ContentsTFLIC Freedom Elite Builder II® Policy Benefits/Risks SummaryTFLIC Freedom Elite Builder® II 1 Policy Benefits 1 Risks of Your Policy 3 Fee Tables 5 SECTION A 6 SECTION B 14 Range of Expenses for the Portfolios 22 Transamerica Financial, the Separate Account, the Fixed Account and the Portfolios 22 Transamerica Financial 22 Financial Condition of the Company 22 The Separate Account 23 The Fixed Account 24 The Portfolios 24 Selection of Underlying Portfolios 33 Addition, Deletion, or Substitution of Portfolios 34 Your Right to Vote Portfolio Shares 34 Charges and Deductions 34 Premium Expense Charge 35 Monthly Deductions 35 Mortality and Expense Risk Charge 38 Surrender Charge 38 Transfer Charge 39 Loan Interest Rate Charged 39 Cash Withdrawal Charge 39 Taxes 40 Rider Charges 40 Portfolio Expenses 40 Revenues We Receive 40 The Policy 42 Ownership Rights 42 Modifying the Policy 42 Purchasing a Policy 43 Tax-Free "Section 1035" Exchanges 43 When Insurance Coverage Takes Effect 43 Backdating a Policy 45 Policy Changes 46 Premiums 46 Allocating Premiums 46 Premium Flexibility 47 Planned Periodic Payments 47 Minimum Monthly Guarantee Premium 47 No Lapse Guarantee 48 Premium Limitations 48 Making Premium Payments 48 Transfers 48 General 48 Disruptive Trading and Market Timing 49 Telephone and Fax Privileges 52 Fixed Account Transfers 52 Conversion Rights 53 Extended Term Insurance Benefit 53 Dollar Cost Averaging 53 Asset Rebalancing Program 54 Third Party Asset Allocation Services 55 Policy Values 55 Cash Value 55 Net Surrender Value 56 Subaccount Value 56 Subaccount Unit Value 56 Fixed Account Value 57 Death Benefit 57 Death Benefit Proceeds 57 Death Benefit 58 Effect of Cash Withdrawals on the Death Benefit 61 Effect of Inflation Fighter Rider Level Premium on the Death Benefit 62 Choosing Death Benefit Options 62 Changing the Death Benefit Option 62 Increasing/Decreasing the Specified Amount 62 Payment Options 64 Surrenders and Cash Withdrawals 64 Surrenders 64 Cash Withdrawals 64 Canceling a Policy 65 Signature Guarantee 66 Loans 66 General 66 Loan Interest Spread 67 Loan Reserve Account Interest Rate Credited 67 Effect of Policy Loans 67 Policy Lapse and Reinstatement 68 Lapse 68 No Lapse Guarantee 68 Reinstatement 69 Federal Income Tax Considerations 70 Tax Status of the Policy 70 Tax Treatment of Policy Benefits 70 Other Policy Information 73 Settlement Options 73 Payments We Make 73 Split Dollar Arrangements 74 Policy Termination 74 Assignment of the Policy 75 Supplemental Benefits (Riders) 75 Primary Insured Rider Plus ("PIR Plus") 75 Other Insured Rider 76 Children's Insurance Rider 76 Accidental Death Benefit Rider 77 Disability Waiver of Monthly Deductions Rider 77 Disability Waiver of Premium Rider 78 Terminal Illness Accelerated Death Benefit Rider 78 Inflation Fighter Rider Level Premium 79 Additional Information 80 Unclaimed and Abandoned Property 80 Sending Forms and Transaction Requests in Good Order 80 Sale of the Policies 81 Legal Proceedings 82 Financial Statements 83 Glossary 84 APPENDICES A-1, A-1-a, B-1 & C-1 88 APPENDICES A-2 & A-2-a 97 Prospectus Back Cover Policy Benefits/Risks SummaryTFLIC Freedom Elite Builder® II This summary describes the Policy’s important benefits and risks.The sections in this prospectus following this summary discuss the Policy in more detail.Additional discussion is also included in the Statement of Additional Information (“SAI”).For your convenience, we have provided a Glossary at the end of this prospectus that defines certain words and phrases used in this prospectus. Policy Benefits The Policy in General · The TFLIC Freedom Elite Builder® II is an individual flexible premium variable life insurance policy, which gives you the potential for long-term life insurance coverage with the opportunity for tax-deferred accumulation of cash value. · The Policy is designed to be long-term in nature in order to provide significant life insurance benefits for you.You should only purchase the Policy if you have the financial ability to keep it in force for a substantial period of time.You should consider the Policy in conjunction with other insurance that you own. · We offer three (3) bands of coverage under the Policy depending on the initial specified amount of insurance you have selected and any adjustments to the specified amount after issue: ·Band 1: $50,000 - $249,999 · Band 2: $250,000 - $499,999 ·Band 3: $500,000 and above · Certain Policy charges are based on the band of coverage.Generally, the higher the band the lower the charges. · Your Policyoffers supplemental riders, and depending on which riders are selected, certain charges may be deducted from the Policy’s cashvalue as part of the monthly deductions. · You may cancel your Policy within 10 days after you receive it and receive a refund.Please refer to “Canceling a Policy” for more details. · You may apply for an increase in the specified amount at any time before the insured’s 86th birthday, and you may decrease the specified amount after your Policy has been in force for three years, but you may not increase and decrease the specified amount in the same Policy year. If approved, the change will take effect on the next Policy Monthiversary.Changes are not allowed after the insured reaches age 95. The amount of your decrease maybe limited.Forfurther details, please see “Death Benefits – Increasing/Decreasing the Specified Amount.” · You can invest your net premium in, and transfer your cash value to, subaccounts.Your cash value will fluctuate with the daily performance of the portfolios in which the subaccounts invest. · You may place your money in the fixed account where it earns an interest rate declared in advance for a specified period (at least 2% annual interest) or in any of the subaccounts of the TFLIC Series Life Account (the “Separate Account”) which are described in this prospectus. · The Policy’s cash value will increase or decrease depending on the investment performance of the subaccounts, the premiums you pay, the fees and charges that we deduct, the interest we credit to the fixed account, and the effects of any Policy transactions (such as transfers, loans and cash withdrawals).Investment returns are not guaranteed. The Policy is not suitable as a short-term investment or savings vehicle. · Your Policy has a no lapse guarantee which means that as long as certain requirements are met, your Policy will remain in force and no grac e period will begin until the no lapse date shown on your Policy schedule page.This is true even if your net surrender value is too low to pay the monthly deductions as long as, on any Monthiversary, you have paid premiums (minus any cash withdrawals, minus any outstanding loan amount including any accrued loan interest) that equal or exceed the sum of the minimum monthly guarantee premiums in effect for each month from the Policy date up to and including the current month.The no lapse guarantee is discussed in more detail in the section of this prospectus entitled “Policy Lapse and Reinstatement.” · There may be adverse consequences should you decide to surrenderyour Policy early, such as payment of a surrender charge during the first 10 Policy years and for 10 years from the date of any increase in the specifiedamount of life insurance coverage that you select. 1 Flexibility The Policy is designed to be flexible to meet your specific circumstances and life insurance needs.Within certain limits, you can: · Choose the timing, amount and frequency of premium payments. · Change the Death Benefit Option. · Increase or decrease the amount of life insurance coverage. · Change the beneficiary. · Transfer cash value among investment options available under the Policy. · Take a loan against the Policy. · Take cash withdrawals or surrender the Policy. Death Benefit If the insured dies while the Policy is in force, we will pay a death benefit to the named beneficiary(ies) in accordance with the terms of the Policy. The amount of the death benefit generally depends on the specified amount of insurance that you select, the death benefit option that you choose, your Policy’s cash value, and any additional life insurance provided by riders that you purchase.The death benefit proceeds are reduced by any outstanding loan amount, including accrued loan interest, and any charges that are due and unpaid if the insured dies during the grace period. You may choose one of three Death Benefit Options: · Under Option A, the death benefit is the greatest of: > The specified amount; or > The minimum death benefit under the Guideline Premium Test or Cash Value Accumulation Test, whichever has been selected; or > The amount required for the Policy to qualify as a life insurance policy under Section 7702 of the Internal Revenue Code. · Under Option B, the death benefit is the greatest of: > The specified amount plus the Policy's cash value on the date of the insured's death; or > The minimum death benefit under the Guideline Premium Test or Cash Value Accumulation Test, whichever you have selected; or > The amount required for the Policy to qualify as a life insurance policy under Section 7702 of the Internal Revenue Code. · Under Option C, the death benefit is the greatest of: > The amount payable under Option A; or > The specified amount, multiplied by an age-based "factor," plus the Policy's cash value on the date of the insured's death; or > The amount required for the Policy to qualify as a life insurance policy under Section 7702 of the Internal Revenue Code. You may choose between two federal income tax compliance tests for life insurance policies to calculate the minimum death benefit: · Cash Value Accumulation Test – generally does not limit the amount of premiums you can pay on your Policy. · Guideline Premium Test – limits the amount of premiums you can pay on your Policy, and the minimum death benefit will generally be smaller than under the Cash Value Accumulation Test. The test you choose will generally depend on the amount of premiums you want to pay relative to your desired death benefit. Note: You may not change tests. Further information regarding the death benefit options and the federal income tax compliance tests is included in the section below entitled “Death Benefit.” You should consult your tax advisor when choosing the tax test. 2 Cash Value Cash value is the sum of the value of your investment in the subaccounts plus the value of the fixed account (including the loan reserve account), on any business day.It is not guaranteed – it depends on the performance of the investment options that you have chosen, the timing and amount of premium payments you have made, Policy charges deducted, and how much you have withdrawn from the Policy. You can access your cash value in several ways: · Withdrawals – You can withdraw part of your Policy’s net surrender value once each year after the first Policy year.Withdrawals are described in more detail in the section of this prospectus entitled “Surrenders and Cash Withdrawals – Cash Withdrawals.” · Loans – After the first Policy year, you can take a loan from the Policy using your Policy’s net surrender value as security.Loans and loan interest rates are described in more detail in the section of this prospectus entitled “Loans.” · Surrender – You can surrender or cash in your Policy for its net surrender value while the insured is alive. Surrenders are described in more detail in the section of this prospectus entitled “Surrenders and Cash Withdrawals – Surrenders.” You may pay a substantial surrender charge if you surrender the Policy. Investment Options You can choose to allocate your net premiums and cash value among the subaccounts, each of which invests in a corresponding portfolio of the various underlying funds.Your Policy also offers a fixed account option, which provides a guaranteed minimum rate of interest. You can transfer your cash value among the fixed account and the subaccounts during the life of your Policy. You can accumulate cash value among the fixed account and the subaccounts without paying any current income tax. We may limit the number of transfers out of the fixed account and, in some cases, may limit your transfer activity to deter disruptive trading and market timing. We may charge a $25 transfer processing fee for each transfer after the first 12 transfers in a Policy year.For more details, please refer to the section entitled "Transfers" in this prospectus. Tax Information We intend the Policy to qualify as a life insurance contract under the Internal Revenue Code so that the death benefit generally should not be taxable income to the beneficiary.If your Policy is not a Modified Endowment Contract (“MEC”) you will generally not be taxed on the gain in the Policy unless you take a cash withdrawal in excess of your basis in the Policy or a loan that is not repaid prior to surrender of your Policy.If your Policy is a MEC, cash withdrawals, loans, assignments, and pledges are treated first as taxable income to you to the extent of gain then in the policy and then as non-taxable recovery of basis.In addition, such gains may be subject to a 10% penalty tax if received before age 59½.Please refer to the section of this prospectus entitled “Federal Income Tax Considerations” for more details. Risks of Your Policy Long-Term Financial Planning The Policy is designed to help meet long-term financial objectives by paying a death benefit to family members and/or other named beneficiaries.It is not suitable as a short-term savings vehicle.It may not be the right kind of policy if you plan to withdraw money or surrender the Policy for short-term needs. A charge may be assessed on withdrawals. You may paysubstantial charges if you surrender your Policy. See the section of this prospectus entitled “Fee Tables” and your Policy for charges assessed when taking cash withdrawals or surrendering your Policy. Please discuss your insurance needs and financial objectives with your registered representative. Risk of an Increase in Current Fees and Expenses Certain fees and expenses are currently assessed at less than their guaranteed maximum levels.In the future, these charges may be increased up to the guaranteed (maximum) levels.If fees and expenses are increased, you may need to increase the amount and/or frequency of premiums to keep the Policy in force. 3 Investment Risks If you invest your Policy’s cash value in one or more subaccounts, then you will be subject to the risk that investment performance of the subaccounts will be unfavorable and that your cash value will decrease.Also, we deduct Policy fees and charges from your cash value, which can significantly reduce your cash value.During times of poor investment performance, this deduction will have an even greater impact on your cash value.You could lose everything you invest and your Policy could lapse without value, unless you pay additional premiums.If you allocate premiums to the fixed account, then we credit your fixed account value with interest at a rate declared by us.You assume the risk that the interest rate on the fixed account may decrease, although it will never be lower than the guaranteed minimum annual effective rate of 2%. Risks of Managing General Account Assets The general account assets of Transamerica Financial Life Insurance Company (“TFLIC”; Transamerica Financial”; the “Company”) are used to support the payment of the death benefit under the Policies. To the extent that Transamerica Financial is required to pay amounts in addition to the Policy’s subaccount value under the death benefit, such amounts will come from general account assets.You should be aware that the general account assets are exposed to the risks normally associated with a portfolio of fixed-income securities, including interest rate, option, liquidity and credit risk, and are also subject to the claims of Transamerica Financial’s general creditors. Transamerica Financial’s financial statements contained in the Statement of Additional Information include a further discussion of risks inherent in the general account investments. Premium Payments If you choose the Guideline Premium Test, the federal tax laws limit the amount of premium payments you can make in relation to your Policy’s Death Benefit.We may refuse all or part of a premium payment that you make, or remove all or part of a premium from your Policy and return it to you with earnings under certain circumstances to maintain qualification of the Policy as a life insurance contract for federal tax purposes.Please refer to the section of this prospectus entitled “Premiums” for more details. Lapse Your Policy will stay in force as long as the net surrender value is sufficient to cover your monthly deductions and Policy charges, or as long as the no lapse guarantee is in effect. Insufficient premium payments, poor investment performance, withdrawals, and unpaid loans or loan interest may cause your Policy to lapse – which means you will no longer have insurance coverage.A Policy lapse may have adverse tax consequences. There are costs associated with reinstating a lapsed Policy.For a detailed discussion of your Policy’s Lapse and Reinstatement provisions, please refer to the section of this prospectus entitled “Policy Lapse and Reinstatement.” Withdrawals and Loans Making a withdrawal or taking a loan may: · Reduce your Policy’s specified amount. · Reduce the death benefit proceeds paid to your beneficiary. · Make your Policy more susceptible to lapsing. · Trigger federal income taxes and possibly a penalty tax. Cash withdrawals will reduce your cash value. Withdrawals, especially those taken during periods of poor investment performance by the subaccounts, could considerably reduce or eliminate some benefits or guarantees of the Policy. Federal income taxes and a penalty tax may apply to loans, cash withdrawals and surrenders.Please see the section of this prospectus entitled “Federal Tax Considerations.” Be sure to plan carefully before using these Policy benefits. For a detailed description of withdrawals and loans, and any associated risks, please see the sections of this prospectus entitled “Surrenders and Cash Withdrawals – Cash Withdrawals” and “Loans.” 4 Surrenders If you surrender your Policy during the first 10 Policy years (or during the 10 year period following an increase in specified amount) you will pay a surrender charge. The surrender charge may be significant.Federal income tax and/or a penalty tax may also apply.Please see the section of this prospectus entitled “Federal Income Tax Considerations.” Tax Consequences of Withdrawals, Surrenders and Loans You may be subject to income tax if you take any withdrawals or surrender the Policy, or if your Policy lapses and you have not paid any outstanding Policy indebtedness. If your Policy is a MEC, cash withdrawals, surrenders, assignments, pledges, and loans that you receive or make during the life of the Policy may be taxable and subject to a federal tax penalty equal to 10% of the taxable amount if taken prior to reaching age 59½.Other tax issues to consider when you own a life insurance policy are described in more detail in the section of this prospectus entitled “Federal Income Tax Considerations.” Note:You should consult with your own qualified tax advisor to apply the law to your particular circumstances. Portfolio Risks A comprehensive discussion of the risks of each portfolio may be found in each portfolio’s prospectus.Please refer to the fund prospectuses for more information. There is no assurance that any portfolio will meet its investment objective. Fee Tables The following tables describe the fees and expenses that you will pay when buying, owning and surrendering the Policy.Please Note: We have presented two versions of each table. Section A includes the fee tables for Policies that are applied for on or after November 18, 2008, regardless of when such Policies are issued, and are based on the Commissioners 2001 Standard Ordinary Tobacco and Non-Tobacco Mortality Tables (“2001 C.S.O. Tables”). Section B includes the fee tables for Policies that were applied for before November 18, 2008 and issued before January 1, 2009, and are based on the Commissioners 1980 Standard Ordinary Tobacco and Non-Tobacco Mortality Tables (“1980 C.S.O. Tables”).If the amount of a charge depends on the personal characteristics of the insured or the owner, then the fee table lists the minimum and maximum charges we assess under the Policy, and the fees and charges of a representative insured with the characteristics set forth below.These charges may not be representative of the charges you will pay. 5 SECTION A Fee Tables for Policies Applied For On Or After November 18, 2008 (Based on the 2001 C.S.O. Tables) 6 FOR POLICIES APPLIED FOR ON OR AFTER NOVEMBER 18, 2008 The first table describes the fees and expenses that you will pay when buying or owning the Policy, paying premiums, making cash withdrawals from the Policy, surrendering the Policy, or transferring Policy cash value among the subaccounts and the fixed account. Transaction Fees Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge1 Premium Expense Charge Upon payment of each premium First 10 Policy years:6% of premiums paid on Policy with a specified amount up to $249,999; 3.0% on Policy with a specified amount from $250,000 - $499,999 First 10 Policy years:6% of premiums paid on Policy with a specified amount up to $249,999; 3.0% on Policy with a specified amount from $250,000 - $499,999 Policy year 11+:2.5% of premiums paid on Policy with a specified amount up to $499,999 Policy year 11+: 2.5% of premiums paid on Policy with a specified amount up to $499,999 Never a charge on Policy with a specified amount of $500,000 or more Never a charge on Policy with a specified amount of $500,000 or more Cash Withdrawal Charge2 Upon withdrawal 2.0% of the amount withdrawn, not to exceed $25 2.0% of the amount withdrawn, not to exceed $25 1The Company reserves the right at any time to change the current charge, but never to a level that exceeds the guaranteed charge. 2When we incur the expense of expedited delivery of your cash withdrawal or complete surrender payment, we currently assess the following additional charges: $30 for overnight delivery ($35 for Saturday delivery); and $50 for wire service.You can obtain further information about these charges by contacting our administrative office. 7 FOR POLICIES APPLIED FOR ON OR AFTER NOVEMBER 18, 2008 Transaction Fees Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge1 Surrender Charge3 Upon full surrender of the Policy during the first 10 Policy years or during the first 10 years from the date of any increase in the specified amount (whether requested or an increase generated by the Inflation Fighter Rider Level Premium) Maximum Charge4 $57.00 per $1,000 of specified amount during the first Policy year $57.00 per $1,000 of specified amount during the first Policy year Minimum Charge5 $11.58 per $1,000 of specified amount during the first Policy year $11.58 per $1,000 of specified amount during the first Policy year Initial charge for a female insured, issue age 30, in the preferred-elite non-tobacco use class $15.79 per $1,000 of specified amount during the first Policy year $15.79 per $1,000 of specified amount during the first Policy year Transfer Charge6 Upon transfer $25 for each transfer in excess of 12 per Policy year $25 for each transfer in excess of 12 per Policy year Terminal Illness Accelerated Death Benefit Rider7 When rider is exercised Discount Factor Discount Factor 3The surrender charge will vary based on the issue age, gender and underwriting class of the insured on the Policy date and at the time of any increase in the specified amount.Each increase in specified amount will have its own 10 year surrender charge period starting on the date of the increase and surrender charges that are based upon the insured’s age, gender and underwriting class at the time of the increase.(Note: Only the increase in specified amount is subject to the additional 10 year surrender charge period.)The surrender charge for each increase in specified amount (“layer”) is calculated as the surrender charge per $1,000 of specified amount multiplied by the number of thousands of dollars of specified amount in the layer, multiplied by the surrender charge factor.The surrender charge factor for the Policy and each layer will be 1.00 at issue and will decrease until it reaches zero at the end of the 10th Policy year after the Policy date (or date of any specified amount increase).The surrender charge shown in the table is rounded up.The charges shown in the table may not be typical of the charges you will pay.Please see the example in the “Surrender Charge” section of this prospectus.More detailed information about the surrender charges applicable to you is available from your registered representative. 4This maximum surrender charge is based on an insured with the following characteristics: female, issue age 85, in the standard tobacco use underwriting class. This maximum charge may also apply to insureds with other characteristics. 5This minimum surrender charge is based on an insured with the following characteristics: female, issue age 0, in the juvenile underwriting class. This minimum charge may also apply to insureds with other characteristics. 6The first 12 transfers per Policy year are free. 7We do not assess an administrative charge for this rider, however, if the rider is exercised, we do reduce the single sum benefit by a discount factor to compensate us for income lost due to the early payment of the death benefit. The discount factor is based on the current yield on 90-day U.S. Treasury bills or 3%, whichever is greater.For a complete description of the Terminal Illness Accelerated Death Benefit Rider, please refer to the section entitled “ Supplemental Benefits (Riders) - Terminal Illness Accelerated Death Benefit Rider” in this prospectus. 8 FOR POLICIES APPLIED FOR ON OR AFTER NOVEMBER 18, 2008 The table below describes the fees and expenses that you will pay periodically during the time that you own the Policy, not including portfolio fees and expenses. Periodic Charges Other Than Portfolio Operating Expenses Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge1 Monthly Policy Charge Monthly, on the Policy date and on each Monthiversary until the insured reaches attained age 111 $10.00 per month during the first Policy year and $12.00 per month thereafter through attained age 110; $0 starting with attained age 111 $10.00 per month through attained age 110; $0 starting with attained age 111 Cost of Insurance8 (without Extra Ratings)9 Monthly, on the Policy date and on each Monthiversary until the insured reaches attained age 111 Maximum Charge10 $49.94 per $1,000 of net amount at risk per month11 $47.44 per $1,000 of net amount at risk per month11 Minimum Charge12 $0.02 per $1,000 of net amount at risk per month11 $0.01 per $1,000 of net amount at risk per month11 Initial charge for a female insured, issue age 30, in the preferred elite non-tobacco use class, B and 2 $0.06 per $1,000 of net amount at risk per month11 $0.05 per $1,000 of net amount at risk per month11 8Cost of insurance rates are based on a number of factors, including, but not limited to: the insured’s issue age, gender and underwriting class, the Policy’s specified amount, policy duration, and the amount at risk. Cost of insurance rates generally will increase each year with the age of the insured.Cost of insurance rates are generally lower for each higher band of specified amount. For example, Band 2 (specified amounts $250,000 - $499,999) generally has lower cost of insurance rates than those of Band 1 (specified amounts less than $250,000). The cost of insurance rates shown in the table may not be representative of the charges you will pay.Your Policy’s schedule page will indicate the guaranteed cost of insurance charges applicable to your Policy.You can obtain more detailed information concerning your cost of insurance charges by contacting your registered representative. 9 We may place an insured in a substandard underwriting class with extra ratings that reflect higher mortality risks and that result in higher cost of insurance rates. If the insured possesses additional mortality risks, then we may add a surcharge to the cost of insurance rates up to a total charge of $83.33 monthly per $1,000 of net amount at risk. 10 This maximum charge is based on an insured with the following characteristics: male, issue age 35, standard tobacco class, with an initial specified amount of less than $250,000 (Band 1) and in the 76th Policy year.This maximum charge may also apply to insureds with other characteristics. 11The net amount at risk equals the death benefit on a Monthiversary, minus the cash value on such Monthiversary. 12This minimum charge is based on an insured with the following characteristics: female, issue age 5, juvenile class, with an initial specified amount of $500,000 or higher (Band 3) and in thefirst Policy year.This minimum charge may also apply to insureds with other characteristics. 9 FOR POLICIES APPLIED FOR ON OR AFTER NOVEMBER 18, 2008 Periodic Charges Other Than Portfolio Operating Expenses Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge1 Monthly Per Unit Charge13 Monthly, for up to 10 years on and after the Policy date, and on any increase in specified amount Maximum Charge14 $0.16 per $1,000 of specified amount per month $0.16 per $1,000 of specified amount per month Minimum Charge15 $0.08 per $1,000 of specified amount per month $0.08 per $1,000 of specified amount per month Initial charge for an insured, issue age 30 $0.10 per $1,000 of specified amount per month $0.10 per $1,000 of specified amount per month Loan Interest Spread16 On Policy anniversary or earlier, as applicable17 1.0% (effective annual rate) 0.75% (effective annual rate) 13 We deduct the monthly per unit charge on each Monthiversary as part of the monthly deduction for a maximum of 10 years from the Policy date based on the issue age of the insured.We also assess a new monthly per unit charge for a maximum of 10 years following any increase in specified amount (including specified amount increases generated by the Inflation Fighter Rider Level Premium) that is based on the insured’s attained age on the date of the increase. 14 This maximum charge is based on an insured with the following characteristics: issue age 85.This maximum charge may also apply to insureds with other characteristics. 15 This minimum charge is based on an insured with the following characteristics: issue age 5.This minimum charge may also apply to insureds with other characteristics. 16 The Loan Interest Spread is the difference between the amount of interest we charge you for a loan (currently, an effective annual rate of 2.75%, guaranteed not to exceed 3.0%) and the amount of interest we credit to your loan reserve account (an effective annual rate of 2.0% guaranteed). After the 10th Policy year, we will charge preferred loan interest rates on an amount equal to the cash value minus total premiums paid (less any cash withdrawals) and minus any outstanding loan amount, including accrued loan interest.Beginning at attained age 111, all loans, new and existing, will be considered preferred loans.The maximum loan interest spread on preferred loans is 0.25%, and the current spread is 0.0%. 17 While a Policy loan is outstanding, loan interest is payable in arrears on each Policy anniversary, or, if earlier, on the date of loan repayment, Policy lapse, surrender, Policy termination, or the insured’s death. 10 FOR POLICIES APPLIED FOR ON OR AFTER NOVEMBER 18, 2008 Periodic Charges Other Than Portfolio Operating Expenses Optional Rider Charges:18 Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge1 Accidental Death Benefit Rider Monthly, on the Policy date and on each Monthiversary until the insured reaches attained age 70 Maximum Charge19 $0.18 per $1,000 of rider face amount per month $0.18 per $1,000 of rider face amount per month Minimum Charge20 $0.10 per $1,000 of rider face amount per month $0.10 per $1,000 of rider face amount per month Initial charge for a female insured, issue age 30 $0.10 per $1,000 of rider face amount per month $0.10 per $1,000 of rider face amount per month Disability Waiver of Monthly Deductions Rider21 Monthly, on the Policy date and on each Monthiversary until the insured reaches attained age 60 Maximum Charge22 $0.39 per $1,000 of base Policy net amount at risk per month11 $0.39 per $1,000 of base Policy net amount at risk per month10, 11 Minimum Charge23 $0.03 per $1,000 of base Policy net amount at risk per month11 $0.03 per $1,000 of base Policy net amount at risk per month11 Initial charge for a female insured, issue age 30 $0.06 per $1,000 of base Policy net amount at risk per month11 $0.06 per $1,000 of base Policy net amount at risk per month11 18 Optional Rider cost of insurance charges are based on a number of factors, including, but not limited to: each insured’s issue age or attained age, gender and underwriting class, Policy year and rider face amount. The cost of insurance rates shown in the table may not be representative of the charges you will pay.Your Policy’s schedule page will indicate the guaranteed cost of insurance charges applicable to your Policy.The rider will indicate the maximum guaranteed rider charges applicable to your Policy. You can obtain more detailed information concerning your cost of insurance charges by contacting your registered representative. 19 This maximum charge is based on an insured with the following characteristics: male, issue age 50 and in the 20th Policy year. This maximum charge may also apply to insureds with other characteristics. 20 This minimum charge is based on an insured with the following characteristics: male, issue age 45 and in the first Policy year.This minimum charge may also apply to insureds with other characteristics. 21 Disability Waiver of Monthly Deductions charges are based on the primary insured’s issue age, gender and net amount at risk. The charges shown are for Base Policy only (ie., without riders and benefits).The addition of riders and other benefits would increase these charges. This charge does not vary once it is added to the Policy. The additional cost of insurance rates for the rider shown in the table may not be representative of the charges you will pay.Your Policy’s schedule page will indicate the Disability Waiver of Monthly Deductions Rider charges applicable to your Policy.You can obtain more detailed information concerning your Disability Waiver of Monthly Deductions Rider charges by contacting your registered representative. 22 This maximum charge is based on an insured with the following characteristics: female, issue age 55. This maximum charge may also apply to insureds with other characteristics. 23 This minimum charge is based on an insured with the following characteristics: male, issue age 25.This minimum charge may also apply to insureds with other characteristics. 11 FOR POLICIES APPLIED FOR ON OR AFTER NOVEMBER 18, 2008 Periodic Charges Other Than Portfolio Operating Expenses Optional Rider Charges (continued): Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge1 Disability Waiver of Premium Rider24 Monthly, on the Policy date and on each Monthiversary until the insured reaches attained age 60 Maximum Charge25 $1.61 per $10 of monthly rider benefit $1.61 per $10 of monthly rider benefit Minimum Charge26 $0.27 per $10 of monthly rider benefit $0.27 per $10 of monthly rider benefit Initial charge for a female insured, issue age 30 $0.57 per $10 of monthly rider benefit $0.57 per $10 of monthly rider benefit Children’s Insurance Rider27 Monthly, on the Policy date and on each Monthiversary until the Monthiversary after the last insured child reaches his/her 25th birthday (or until the death of the child) $0.60 per $1,000 of rider face amount per month $0.60 per $1,000 of rider face amount per month Other Insured Rider28 (without Extra Ratings)9 Monthly, on the Policy date and on each Monthiversary until the other insured reaches attained age 79 Maximum Charge29 $6.51 per $1,000 of rider face amount per month $6.51 per $1,000 of rider face amount per month Minimum Charge $0.02 per $1,000 of rider face amount per month30 $0.02 per $1,000 of rider face amount per month31 Initial charge for a female insured, issue age 30, in thenon-tobacco use class $0.06 per $1,000 of rider face amount per month $0.03 per $1,000 of rider face amount per month 24The charge for this rider is a level rate based on the primary insured’s issue age and gender. 25This maximum charge is based on an insured with the following characteristics: female, issue age 55.This maximum charge may also apply to insureds with other characteristics. 26This minimum charge is based on an insured with the following characteristics: male, issue age 15.This minimum charge may also apply to insureds with other characteristics. 27The charge for this rider is based on the rider face amount and the cost per $1,000 does not vary. 28 Rider cost of insurance charges are based on a number of factors including, but not limited to theinsured’s issue age, gender, underwriting class, the Policy year, and the rider face amount. Cost of insurance rates for this rider generally will increase each year with the age of the insured.The rider’s cost of insurance rates shown in the table may not be representative of the charges you will pay.The rider will indicate the maximum guaranteed rider charges applicable to your Policy.You can obtain more information about the rider by contacting your registered representative. 29This maximum charge is based on an insured with the following characteristics: male, issue age 63, standard tobacco underwriting class and in the 16th Policy year.This maximum charge may also apply to insureds with other characteristics. 30 This minimum charge is based on an insured with the following characteristics:female, issue age 10, juvenile class and in the first Policy year.This minimum charge may also apply to insureds with other characteristics. 31 This minimum charge is based on an insured with the following characteristics:female, issue age 27, preferred elite non-tobacco class and in the first Policy year.This minimum charge may also apply to insureds with other characteristics. 12 FOR POLICIES APPLIED FOR ON OR AFTER NOVEMBER 18, 2008 Periodic Charges Other Than Portfolio Operating Expenses Optional Rider Charges (continued): Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge1 Primary Insured Rider Plus28 (without Extra Ratings)9 Monthly, on the Policy date and on each Monthiversary until the insured reaches attained age 79 Maximum Charge32 $6.51 per $1,000 of rider face amount per month $6.51 per $1,000 of rider face amount per month Minimum Charge30 $0.02 per $1,000 of rider face amount per month $0.01 per $1,000 of riderface amount per month Initial charge for a female insured, issue age 30, in the preferred elite non-tobacco use class $0.06 per $1,000 of rider face amount per month $0.02 per $1,000 of rider face amount per month Inflation Fighter Rider Level Premium33 After rider generates annual increases to Policy specified amount See listings in tables above for: See listings in tables above for: Cost of Insurance Cost of Insurance Monthly Per Unit Charge Monthly Per Unit Charge Surrender Charge Surrender Charge 32 This maximum charge is based on an insured with the following characteristics:male, age 25 at issue, standard tobacco underwriting class and in the 54th Policy year.This maximum charge may also apply to insureds with other characteristics. 33 Scheduled annual increases in specified amount generated by this rider will create a new layer of cost of insurance charges, monthly per unit charges and surrender charges under the Policy.Each new layer of surrender charges and monthly per unit charges resulting from the scheduled annual increase in specified amount will be based on the amount of increase, the insured’s issue age at time of increase and the Policy duration from date of increase.Each new layer of cost of insurance charge is based on, among other factors, the Insured’s issue age and Policy duration. 13 SECTION B Fee Tables for Policies Applied For Before November 18, 2008 and Issued Before January 1, 2009 (Based on the 1980 C.S.O. Tables) 14 FOR POLICIES APPLIED FOR BEFORE NOVEMBER 18, 2008 AND ISSUED BEFORE JANUARY 1, 2009 The first table describes the fees and expenses that you will pay when buying or owning the Policy, paying premiums, making cash withdrawals from the Policy, surrendering the Policy, or transferring Policy cash value among the subaccounts and the fixed account. Transaction Fees Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge1 Premium Expense Charge Upon payment of each premium First 10 Policy years:6% of premiums paid on Policy with a specified amount up to $249,999; 3.0% of premiums paid on Policy with a specified amount from $250,000 - $499,999 First 10 Policy years:6% of premiums paid on Policy with a specified amount up to $249,999; 3.0% of premiums paid on Policy with a specified amount from $250,000 - $499,999 Policy year 11+:2.5% of premiums paid on Policy with a specified amount up to $499,999 Policy year 11+:2.5% of premiums paid on Policy with a specified amount up to $499,999 Never a charge on Policy with a specified amount of $500,000 or more Never a charge on Policy with a specified amount of $500,000 or more Cash Withdrawal Charge2 Upon withdrawal 2.0% of the amount withdrawn, not to exceed $25 2.0% of the amount withdrawn, not to exceed $25 1 The Company reserves the right at any time to change the current charge, but never to a level that exceeds the guaranteed charge. 2 When we incur the expense of expedited delivery of your cash withdrawal or complete surrender payment, we currently assess the following additional charges: $30 for overnight delivery ($35 for Saturday delivery); and $50 for wire service.You can obtain further information about these charges by contacting our administrative office. 15 FOR POLICIES APPLIED FOR BEFORE NOVEMBER 18, 2008 AND ISSUED BEFORE JANUARY 1, 2009 Transaction Fees Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge1 Surrender Charge3 Upon full surrender of the Policy during the first 10 Policy years or during the first 10 years from the date of any increase in the specified amount (whether requested or an increase generated by the Inflation Fighter Rider Level Premium) Maximum Charge4 $60.00 per $1,000 of specified amount during the first Policy year $60.00 per $1,000 of specified amount during the first Policy year Minimum Charge5 $10.75 per $1,000 of specified amount during the first Policy year $10.75 per $1,000 of specified amount during the first Policy year Initial charge for a female insured, issue age 30 in the preferred-elite non-tobacco use class $16.73 per $1,000 of specified amount during the first Policy year $16.73 per $1,000 of specified amount during the first Policy year Transfer Charge6 Upon transfer $25 for each transfer in excess of 12 per Policy year $25 for each transfer in excess of 12 per Policy year Terminal Illness Accelerated Death Benefit Rider7 When rider is exercised Discount Factor Discount Factor 3 The surrender charge will vary based on the issue age, gender and underwriting class of the insured on the Policy date and at the time of any increase in the specified amount.The amount of the surrender charge generally declines over time.Each increase in specified amount will have its own 10 year surrender charge period starting on the date of the increase and surrender charges that are based upon the insured’s age, gender and underwriting class at the time of the increase.(Note: Only the increase in specified amount is subject to the additional 10 year surrender charge period.) The surrender charge for each increase in specified amount (“layer”) is calculated as the surrender charge per $1,000 of specified amount multiplied by the number of thousands of dollars of specified amount in the layer, multiplied by the surrender charge factor.The surrender charge factor for the Policy and each layer will be 1.00 at issue and will decrease until it reaches zero at the end of the 10th Policy year after the Policy date (or date of any specified amount increase).The surrender charge shown in the table is rounded up.The charges shown in the table may not be typical of the charges you will pay.Please see the example in the “Surrender Charge” section of this prospectus.More detailed information about the surrender charges applicable to you is available from your registered representative. 4 This maximum surrender charge is based on an insured with the following characteristics: male, issue age 85, in the standard tobacco use underwriting class. This maximum charge may also apply to insureds with other characteristics. 5 This minimum surrender charge is based on an insured with the following characteristics: female, issue age 4, in the juvenile underwriting class. This minimum charge may also apply to insureds with other characteristics. 6 The first 12 transfers per Policy year are free. 7 We do not assess an administrative charge for this rider, however, if the rider is exercised, we do reduce the single sum benefit by a discount factor to compensate us for income lost due to the early payment of the death benefit. The discount factor is based on the current yield on 90-day U.S. Treasury bills or 3%, whichever is greater.For a complete description of the Terminal Illness Accelerated Death Benefit Rider, please refer to the section entitled “Supplemental Benefits (Riders)-Terminal Illness Accelerated Death Benefit Rider” in this prospectus. 16 FOR POLICIES APPLIED FOR BEFORE NOVEMBER 18, 2008 AND ISSUED BEFORE JANUARY 1, 2009 The table below describes the fees and expenses that you will pay periodically during the time that you own the Policy, not including portfolio fees and expenses. Periodic Charges Other Than Portfolio Operating Expenses Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge1 Monthly Policy Charge Monthly, on the Policy date and on each Monthiversary until the insured reaches attained age 100 $8.00 per month during the first Policy year; $12.00 per month thereafter through attained age 99; $0 starting with attained age 100 $8.00 per month for Policy years 1-10; $4.00 per month thereafter through attained age 99; $0 starting with attained age 100 Cost of Insurance8 (without Extra Ratings)9 Monthly, on the Policy date and on each Monthiversary until the insured reaches attained age 100 Maximum Charge10 $83.33 per $1,000 of net amount at risk per month11 $42.42 per $1,000 of net amount at risk per month11 Minimum Charge12 $0.06 per $1,000 of net amount at risk per month11 $0.02 per $1,000 of net amount at risk per month11 Initial charge for a female insured, issue age 30, in the preferred elite non-tobacco use class, Band 2 $0.10 per $1,000 of net amount at risk per month11 $0.09 per $1,000 of net amount at risk per month11 8Cost of insurance rates are based on a number of factors, including, but not limited to: the insured’s issue age, gender and underwriting class, the Policy’s specified amount, policy duration, Policy year, and the amount at risk. Cost of insurance rates generally will increase each year with the age of the insured. Cost of insurance rates are generally lower for each higher band of specified amount. For example, Band 2 (specified amounts $250,000 - $499,999) generally has lower cost of insurance rates than those of Band 1(specified amounts less than $250,000). The cost of insurance rates shown in the table may not be representative of the charges you will pay.Your Policy’s schedule page will indicate the guaranteed cost of insurance charges applicable to your Policy.You can obtain more detailed information concerning your cost of insurance charges by contacting your registered representative. 9We may place an insured in a substandard underwriting class with extra ratings that reflect higher mortality risks and that result in higher cost of insurance rates. If the insured possesses additional mortality risks, we may add a surcharge to the cost of insurance rates up to a total charge of $83.33 monthly per $1,000 of net amount at risk. 10This maximum charge is based on an insured with the following characteristics: male, issue age 35, standard tobacco class, with an initial specified amount of less than $250,000 (Band 1) and in the 65th Policy year.This maximum charge may also apply to insureds with other characteristics. 11The net amount at risk equals the death benefit on a Monthiversary, minus the cash value on such Monthiversary. 12This minimum charge is based on an insured with the following characteristics:female, issue age 10, juvenile class and in the first Policy year.This minimum charge may also apply to insureds with other characteristics. 17 FOR POLICIES APPLIED FOR BEFORE NOVEMBER 18, 2008 AND ISSUED BEFORE JANUARY 1, 2009 Periodic Charges Other Than Portfolio Operating Expenses Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge1 Monthly Per Unit Charge13 Monthly, for up to 10 years on and after the Policy date, and on any increase in specified amount Maximum Charge14 $0.08 per $1,000 of specified amount per month $0.08 per $1,000 of specified amount per month Minimum Charge15 $0.05 per $1,000 of specified amount per month $0.05 per $1,000 of specified amount per month Initial charge for an insured, issue age 30 $0.08 per $1,000 of specified amount per month $0.08 per $1,000 of specified amount per month Loan Interest Spread16 On Policy anniversary or earlier, as applicable17 1.0% (effective annual rate) 0.75% (effective annual rate) 13 We deduct the monthly per unit charge on each Monthiversary as part of the monthly deduction for a maximum of 10 years from the Policy date based on the insured’s issue age on the Policy date. We also assess a new monthly per unit charge for a maximum of 10 years following any increase in specified amount (including specified amount increases generated by the Inflation Fighter Rider Level Premium) that is based on the insured’s attained age on the date of the increase. 14 This maximum charge is based on an insured with the following characteristics: age 85 at issue. This maximum charge may also apply to insureds with other characteristics. 15 This minimum charge is based on an insured with the following characteristics: age 5 at issue. This minimum charge may also apply to insureds with other characteristics. 16 The Loan Interest Spread is the difference between the amount of interest we charge you for a loan (currently, an effective annual rate of 2.75%, guaranteed not to exceed 3.0%) and the amount of interest we credit to your loan reserve account (an effective annual rate of 2.0% guaranteed). After the 10th Policy year, we apply preferred loan rates on an amount equal to the cash value minus total premiums paid (less any cash withdrawals) and minus any outstanding loan amount, including accrued loan interest. Beginning at attained age 100, all loans, new and existing, will be considered preferred loans. The maximum loan interest spread on preferred loans is 0.25%, and the current spread is 0.0%. 17 While a Policy loan is outstanding, loan interest is payable in arrears on each Policy anniversary, or, if earlier, on the date of loan repayment, Policy lapse, surrender, Policy termination, or the insured’s death. 18 FOR POLICIES APPLIED FOR BEFORE NOVEMBER 18, 2008 AND ISSUED BEFORE JANUARY 1, 2009 Periodic Charges Other Than Portfolio Operating Expenses Optional Rider Charges:18 Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge1 Accidental Death Benefit Rider Monthly, on the Policy date and on each Monthiversary until the insured reaches attained age 70 Maximum Charge19 $0.18 per $1,000 of rider face amount per month $0.18 per $1,000 of rider face amount per month Minimum Charge20 $0.10 per $1,000 of rider face amount per month $0.10 per $1,000 of rider face amount per month Initial charge for a female insured, issue age 30 $0.10 per $1,000 of rider face amount per month $0.10 per $1,000 of rider face amount per month Disability Waiver of Monthly Deductions Rider21 Monthly, on the Policy date and on each Monthiversary until the insured reaches attained age 60 Maximum Charge22 $0.39 per $1,000 of base Policy net amount at risk per month11 $0.39 per $1,000 of base Policy net amount at risk per month11 Minimum Charge23 $0.03 per $1,000 of base Policy net amount at risk per month11 $0.03 per $1,000 of base Policy net amount at risk per month11 Initial charge for a female insured, issue age 30 $0.06 per $1,000 of base Policy net amount at risk per month11 $0.06 per $1,000 of base Policy net amount at risk per month11 18 Optional Rider cost of insurance charges are based on a number factors including, but not limited to: each insured’s issue age or attained age, gender and underwriting class, Policy year and rider face amount. The cost of insurance rates shown in the table may not be representative of the charges you will pay.Your Policy’s schedule page will indicate the guaranteed cost of insurance charges applicable to your Policy.The rider will indicate the maximum guaranteed rider charges applicable to your Policy. You can obtain more detailed information concerning your cost of insurance charges by contacting your registered representative. 19This maximum charge is based on an insured with the following characteristics: male, issue age 50 and in the 20th Policy year. This maximum charge may also apply to insureds with other characteristics. 20This minimum charge is based on an insured with the following characteristics: male, issue age 45 and in the first Policy year.This minimum charge may also apply to insureds with other characteristics. 21 Disability Waiver of Monthly Deductions charges are based on the primary insured’s issue age, gender and net amount at risk. The charges shown are for Base Policy only (i.e., without riders and other benefits).The addition of riders and other benefits would increase these charges. This charge does not vary once it is added to the Policy. The additional cost of insurance rates for the rider shown in the table may not be representative of the charges you will pay.Your Policy’s schedule page will indicate the Disability Waiver of Monthly Deductions Rider charges applicable to your Policy.You can obtain more detailed information concerning your Disability Waiver of Monthly Deductions Rider charges by contacting your registered representative. 22 This maximum charge is based on an insured with the following characteristics: female, issue age 55. This maximum charge may also apply to insureds with other characteristics. 23 This minimum charge is based on an insured with the following characteristics: male, issue age 25.This minimum charge may also apply to insureds with other characteristics. 19 FOR POLICIES APPLIED FOR BEFORE NOVEMBER 18, 2008 AND ISSUED BEFORE JANUARY 1, 2009 Periodic Charges Other Than Portfolio Operating Expenses Optional Rider Charges (continued): Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge1 Disability Waiver of Premium Rider24 Monthly, on the Policy date and on each Monthiversary until the insured reaches attained age 60 Maximum Charge25 $1.61 per $10 of monthly rider benefit $1.61 per $10 of monthly rider benefit Minimum Charge26 $0.27 per $10 of monthly rider benefit $0.27 per $10 of monthly rider benefit Initial charge for a female insured, issue age 30 $0.57 per $10 of monthly rider benefit $0.57 per $10 of monthly rider benefit Children’s Insurance Rider27 Monthly, on the Policy date and on each Monthiversary until the Monthiversary after the last insured child reaches his/her 25th birthday (or until the death of the last child) $0.60 per $1,000 of rider face amount per month $0.60 per $1,000 of rider face amount per month Other Insured Rider28 (without Extra Ratings)9 Monthly, on the Policy date and on each Monthiversary until the other insured reaches attained age 79 Maximum Charge29 $9.12 per $1,000 of rider face amount per month $7.14 per $1,000 of rider face amount per month Minimum Charge $0.06 per $1,000 of rider face amount per month30 $0.02 per $1,000 of rider face amount per month31 Initial charge for a female insured, issue age 30 $0.10 per $1,000 of rider face amount per month $0.03 per $1,000 of rider face amount per month 24 The charge for this rider is a level rate based on the primary insured’s issue age and gender. 25 This maximum charge is based on an insured with the following characteristics: female, issue age 55.This maximum charge may also apply to insureds with other characteristics. 26 This minimum charge is based on an insured with the following characteristics: male, issue age 15.This minimum charge may also apply to insureds with other characteristics. 27 The charge for this rider is based on the rider face amount and the cost per $1,000 does not vary. 28 Rider cost of insurance charges are based on a number of factors including, but not limited to, each insured’s issue age, gender and underwriting class, the Policy year, and the rider face amount. Cost of insurance rates for this rider generally will increase each year with the age of the insured.The rider’s cost of insurance rates shown in the table may not be representative of the charges you will pay.The rider will indicate the maximum guaranteed rider charges applicable to your Policy.You can obtain more information about the rider by contacting your registered representative. 29 This maximum charge is based on an insured with the following characteristics: male, issue age 63, standard tobacco underwriting class and in the 16th Policy year.This maximum charge may also apply to insureds with other characteristics. 30 This minimum charge is based on an insured with the following characteristics:female, issue age 10, juvenile class and in the first Policy year.This minimum charge may also apply to insureds with other characteristics. 31 This minimum charge is based on an insured with the following characteristics:female, issue age 27, preferred elite non-tobacco class and in the first Policy year.This minimum charge may also apply to insureds with other characteristics. 20 FOR POLICIES APPLIED FOR BEFORE NOVEMBER 18, 2008 AND ISSUED BEFORE JANUARY 1, 2009 Periodic Charges Other Than Portfolio Operating Expenses Optional Rider Charges (continued): Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge1 Primary Insured Rider Plus28 (without Extra Ratings)9 Monthly, on the Policy date and on each Monthiversary until the insured reaches attained age 79 Maximum Charge32 $9.12 per $1,000 of rider face amount per month $7.06 per $1,000 of rider face amount per month Minimum Charge30 $0.06 per $1,000 of rider face amount per month $0.02 per $1,000 of riderface amount per month Initial charge for a female insured, issue age 30, in the preferred elite non-tobacco use class $0.10 per $1,000 of rider face amount per month $0.02 per $1,000 of rider face amount per month Inflation Fighter Rider Level Premium33 After rider generates annual increases to Policy specified amount See listings in tables above for: See listings in tables above for: Cost of Insurance Cost of Insurance Monthly Per Unit Charge Monthly Per Unit Charge Surrender Charge Surrender Charge 32 This maximum charge is based on an insured with the following characteristics:male, age 25 at issue, standard tobacco underwriting class and in the 54th Policy year.This maximum charge may also apply to insureds with other characteristics. 33 Scheduled annual increases in specified amount generated by this rider will create a new layer of cost of insurance charges, monthly per unit charges and surrender charges under the Policy.Each new layer of surrender charges and monthly per unit charges resulting from the scheduled annual increase in specified amount will be based on the amount of increase, issue age at time of increase and the duration from date of increase. Each new layer of cost of insurance rates is based on, among other factors, the issue age of the insuredand duration of the Policy at the time of the increase. 21 For information concerning compensation paid for the sale of the Policy, please see “Sale of the Policies.” Range of Expenses for the Portfolios1, 2 The next table shows the lowest and highest total operating expenses charged by the portfolios during the fiscal year ended December 31, Expenses of the portfolios may be higher or lower in the future.More detail concerning each portfolio’s fees and expenses is contained in the prospectus for each portfolio. Lowest Highest Total Annual Portfolio Operating Expenses (total of all expenses that are deducted from portfolio assets, including management fees, 12b-1 fees, and other expenses) 0.35 % 1.73 % Net Annual Portfolio Operating Expenses (total of all expenses that are deducted from portfolio assets, including management fees, 12b-1 fees, and other expenses, after contractual waiver of fees and expenses)3 0.35 % 1.71 % 1The portfolio expenses used to prepare this table were provided to Transamerica Financial by the funds.The expenses shown are those incurred for the year ended December 31, Current or future expenses may be greater or less than those shown. 2 The table showing the range of expenses for the portfolios takes into account the expenses of several Transamerica Series Trust asset allocation portfolios and the Franklin Founding Funds Allocation VIP Fund that are each a “fund of funds.”A “fund of funds” portfolio typically allocates its assets, within predetermined percentage ranges, among certain other Fund portfolios and affiliated Fund portfolios (each such portfolio an "Acquired Fund").Each “fund of funds” has its own set of operating expenses, as does each of the portfolios in which it invests.In determining the range of portfolio expenses, Transamerica Financial took into account the information received from those Funds on the combined actual expenses for each “fund of funds” and for the portfolios in which it invests. The combined expense information includes the Acquired Fund (i.e., the underlying fund’s) fees and expenses for the Transamerica Series Trust asset allocation portfolios and the Franklin Founding Funds Allocation VIP Fund. See the prospectuses for the Transamerica Series Trust and the Franklin Templeton VIP Founding Funds Allocation Fund for a presentation of all applicable Acquired Fund fees and expenses. 3 The range of Net Annual Portfolio Operating Expenses takes into account contractual arrangements for 14 portfolios that require a portfolio’s investment adviser to reimburse or waive portfolio expenses until April 30, Transamerica Financial, the Separate Account, the Fixed Account and the Portfolios Transamerica Financial Transamerica Financial Life Insurance Company (“Transamerica Financial”), located at 440 Mamaroneck Avenue,Harrison, New York 10528, is the insurance company issuing the Policy. We are obligated to pay all benefits under the Policy. Financial Condition of the Company The benefits under the Policy are paid by Transamerica Financial from its general account assets and/or your cash value held in the Company’s separate account. It is important that you understand that payment of the benefits is not guaranteed and depends upon certain factors discussed below. Assets in the Separate Account.You assume all of the investment risk for yourcash value that is allocated to the subaccounts of the separate account.Yourcash value in those subaccounts constitutes a portion of the assets of the separate account.These assets are segregated and insulated from our general account, and may not be charged with liabilities arising from any other business that we may conduct. See "The Separate Account." Assets in the General Account.You also may be permitted to make allocations to the fixed account, which is supported by the assets in our general account.See "The Fixed Account."Any guarantees under the Policy that exceed your cash value, such as those associated with the Policy’s death benefit, are paid from our general account (and not the separate account).Therefore, any amounts that we may be obligated to pay under the Policy in excess of subaccount value are subject to our financial strength and claims paying ability and our long term ability to make such payments. The assets of the separate account, however, are also available to cover the liabilities of our general account, but only to the extent that the separate account assets exceed the separate account liabilities arising under thePolicies supported by it. We issue other types of insurance policies and financial products as well, and we also pay our obligations under these products from our assets in the general account. Our Financial Condition.As an insurance company, we are required by state insurance regulation to hold a specified amount of reserves in order to meet all the contractual obligations of our general account to our policyowners. Wemonitor our reserves so that we hold sufficient amounts to cover actual or expected policy and claims payments. In addition, we hedge our investments in our general account, and may require purchasers of certain of the variable insurance products that we offer to allocate premium payments and cash value in accordance with specified investment requirements.However, it is important to note that there is no guarantee that we will always be able to meet our claims-paying obligations, and that there are risks to purchasing any insurance product. 22 State insurance regulators also require insurance companies to maintain a minimum amount of capital, which acts as a cushion in the event that the insurer suffers a financial impairment, based on the inherent risks in the insurer’s operations. These risks includethose associated with losses that we may incur as the result of defaults on the payment of interest or principal on our general account assets, which include bonds, mortgages, general real estate investments, and stocks, as well as the loss in market value of these investments.We may also experience liquidity risk if our general account assets cannot be readily converted into cash to meet obligations to our policyowners or to provide the collateral necessary to finance our business operations. How to Obtain More Information.We encourage both existing and prospective policyowners to read and understand our financial statements.We prepare our financial statements on a statutory basis.Our financial statements, which are presented in conformity with accounting practices prescribed or permitted by the New York Department of Insurance—as well as the financial statements of the separate account—are located in the Statement of Additional Information (SAI).The SAI is available at no charge by writing to our mailing address—Transamerica Financial Life Insurance Company, 4333 Edgewood Rd. NE, Cedar Rapids, IA 52499—or by calling us at (800) 322-7353, or by visiting our website www.tflic.com/ny.In addition, the SAI is available on the SEC’s website at http://www.sec.gov.Our financial strength ratings, which reflect the opinions of leading independent rating agencies of Transamerica Financial’s ability to meet its obligations to its policy owners, are available on our website and the websites of these nationally recognized statistical ratings organizations—A.M. Best Company (www.ambest.com), Moody's Investors Service (www.moodys.com) , Standard & Poor's Rating Services (www.standardandpoors.com) and Fitch, Inc. (www.fitchratings.com). The Separate Account The separate account is an investment account of Transamerica Financial, established under New York law.We own the assets in the separate account, and we may use assets in the separate account to support other variable life insurance policies we issue.The separate account is registered with the Securities and Exchange Commission (“SEC”) as a unit investment trust under the Investment Company Act of 1940, as amended (the “1940 Act”). The separate account is divided into subaccounts, each of which invests in shares of a specific portfolio of a fund. These subaccounts buy and sell portfolio shares at net asset value without any sales charge. Any dividends and distributions from a portfolio are reinvested at net asset value in shares of that portfolio. Income, gains, and losses credited to, or charged against, a subaccount of the separate account reflect the subaccount's own investment experience and not the investment experience of our other assets. The separate account's assets may not be used to pay any of our liabilities other than those arising from the Policies and other variable life insurance policies we issue. If the separate account's assets exceed the required reserves and other liabilities, we may transfer the excess to our general account. Changes to the Separate Account.As permitted by applicable law, we reserve the right to make certain changes to the structure and operation of the separate account, which may include: · Remove, combine, or add subaccounts and make the combined or new subaccounts available for allocation of net premiums. · Combine the separate account, or any subaccounts, with one or more different separate accounts or subaccounts. · Close certain subaccounts to allocations of new net premiums by current or new policyowners. · Transfer assets of the separate account or any subaccount, which we determine to be associated with the class of policies to which the Policy belongs, to another separate account or subaccount. · Operate the separate account as a management company under the 1940 Act, or as any other form of investment company permitted by law. · Establish additional separate accounts or subaccounts to invest in new portfolios of the funds. · Manage the separate account at the direction of a committee. · Endorse the Policy, as permitted by law, to reflect changes to the separate account and subaccounts as may be required by applicable law. · Change the investment objective of a subaccount. · Substitute, add, or delete fund portfolios in which subaccounts currently invest net premiums, to include portfolios of newly designated funds. (Fund portfolios will not be added, deleted or substituted without prior approval of the SEC to the extent required by the 1940 Act or other applicable laws.) · Fund additional classes of variable life insurance policies through the separate account. · Restrict or eliminate any voting privileges of owners, or other persons who have voting privileges in connection with the operation of the separate account. 23 Some, but not all, of these future changes may be the result of changes in applicable laws or interpretation of the laws.We will not make any such changes without receiving any necessary approval of the SEC and applicable state insurance departments.We will notify you of any changes.We reserve the right to make other structural and operational changes affecting the separate account. In addition, the portfolios that sell their shares to the subaccounts may discontinue offering their shares to the subaccounts. The Fixed Account The fixed account is part of Transamerica Financial’s general account. We use general account assets to support our insurance and annuity obligations other than those funded by the separate accounts. Subject to applicable law, Transamerica Financial has sole discretion over the investment of the fixed account's assets. Transamerica Financial bears the full investment risk for all amounts contributed to the fixed account. Please see the section entitled “Risks of Managing General Account Assets” in this prospectus. Transamerica Financial guarantees that the amounts allocated to the fixed account will be credited interest daily at an annual net effective interest rate of at least 2.0%. We will determine any interest rate credited in excess of the guaranteed rate at our sole discretion.We have no formula for determining fixed account interest rates in excess of the guaranteed rate or any duration for such rates. Money you place in the fixed account will begin earning interest credited daily and compounded annually at the current interest rate in effect at the time it is allocated. Unless otherwise required by state law, we may restrict your allocations and transfers to the fixed account if the fixed account value, excluding the loan reserve, following the allocation or transfer would exceed $250,000. (This restriction does not apply to any transfer to the fixed account necessary in the exercise of conversion rights.) We may declare current interest rates from time to time. We may declare more than one interest rate for different money based upon the date of allocation or transfer to the fixed account. When we declare a current interest rate higher than the guaranteed rate on amounts allocated to the fixed account, we guarantee the higher rate on those amounts for at least one year (the "guarantee period") unless those amounts are transferred to the loan reserve. At the end of the guarantee period we may declare a new current interest rate on those amounts and any accrued interest thereon. We will guarantee this new current interest rate for another guarantee period. We credit interest greater than 2.0% during any guarantee period at our sole discretion. You assume the risk that the interest rate on the fixed account may decrease, although it will never be lower than a guaranteed minimum annual effective rate of 2%. We allocate amounts from the fixed account for cash withdrawals, transfers to the subaccounts or monthly deductions charges on a first in, first out basis ("FIFO") for the purpose of crediting interest. The fixed account has not been registered with the Securities and Exchange Commission and the staff of the Securities and Exchange Commission has not reviewed the disclosure in this prospectus relating to the fixed account. Disclosures regarding the fixed account, however, may be subject to certain generally applicable provisions of the federal securities laws relating to the accuracy and completeness of statements made in this prospectus. The Portfolios The separate account invests in shares of the portfolios of a fund. Each portfolio is an investment division of a fund, which is an open-end investment management company registered with the SEC. Such registration does not involve supervision of the management or investment practices or policies of the portfolios by the SEC. Each portfolio's assets are held separate from the assets of the other portfolios, and each portfolio has investment objectives and policies that are different from those of the other portfolios.Thus, each portfolio operates as a separate investment fund, and the income or loss of one portfolio has no effect on the investment performance of any other portfolio. Pending any required approval by a state insurance regulatory authority, certain subaccounts and corresponding portfolios may not be available to residents of some states. Each portfolio’s investment objective(s) and policies are summarized below. There is no assurance that a portfolio will achieve its stated objective(s). Certain portfolios may have investment objectives and policies similar to other portfolios that are managed by the same investment adviser or sub-adviser. The investment results of the portfolios, however, may be higher or lower than those of such other portfolios. We do not guarantee or make any representation that the investment results of the portfolios will be comparable to any other portfolio, even those with the same investment adviser or manager. 24 Certain portfolios invest substantially all of their assets in portfolios of other funds. (See chart below listing portfolios available under the policy.) As a result, you will pay fees and expenses at both portfolio levels. This will reduce your investment return. These arrangements are referred to as fund of funds or master-feeder funds. Fund of funds or master-feeder structures may have higher expenses than portfolios that invest directly in debt or equity securities. As described in more detail in the underlying fund prospectuses, certain underlying portfolios employ a managed volatility strategy that is intended to reduce the underlying portfolio’s overall volatility and downside risk, and to help us manage the risks associated with providing certain guarantees under the Policies. During rising markets, the hedging strategies employed to manage volatility could result in your Policy Value rising less than would have been the case if you had been invested in an underlying portfolio with substantially similar investment objectives, securities, policies and strategies that does not utilize a volatility management strategy. In addition, the cost of these hedging strategies may have a negative impact on performance. On the other hand, investing in underlying portfolios with a managed volatility strategy may be helpful in a declining market with higher market volatility because the hedging strategy will reduce your equity exposure in such circumstances. In such cases, your Policy Value may decline less than would have been the case if you had not invested in underlying portfolios with a managed volatility strategy. There is no guarantee that a managed volatility strategy can achieve or maintain the underlying portfolio’s optimal risk targets, and the underlying portfolio may not perform as expected. Portfolios that employ a managed volatility strategy are identified by an “*” preceding the name of the portfolio in the first column of the chart below. Certain portfolios may employ hedging strategies to provide for downside protection during sharp downward movements in equity markets. (See chart below listing portfolios available under the policy.) The cost of these hedging strategies could limit the upside participation of the portfolio in rising equity markets relative to other portfolios. You should consult with your r egistered representative to determine which combination of investment choices is appropriate for you. The ProFunds and Access Trust portfolios permit frequent transfers.Frequent transfers may increase portfolio turnover.A high level of portfolio turnover may negatively impact performance by increasing transaction costs.In addition, large movements of assets into and out of a ProFunds or Access Trust portfolio may negatively affect a fund’s ability to achieve its investment objective or maintain a consistent level of operating expenses.See “Disruptive Trading and Market Timing.”Some ProFunds or Access Trust portfolios may use investment techniques not associated with most mutual fund portfolios.Investors in the ProFunds and Access Trust portfolios will bear additional investment risks. See the ProFunds or Access Trust prospectus for a description of the investment risks associated with investing in the ProFunds or Access Trust portfolios. You can find more detailed information about the portfolios, including a description of risks, in the fund prospectuses. You may obtain a free copy of the fund prospectuses by contacting us at our administrative office at 1-800-322-7353 or visiting our website at www.tflic.com/ny.You should read the fund prospectuses carefully. Note: If you received a summary prospectus for a portfolio listed below, please follow the instructions on the first page of the summary prospectus to obtain a copy of the full fund prospectus. Portfolio Investment Adviser/Sub-Adviser Investment Objective TRANSAMERICA SERIES TRUST: * Transamerica Aegon Active Asset Allocation – Conservative VP1 Transamerica Asset Management, Inc. Aegon USA Investment Management, LLC Seeks current income and preservation of capital. * Transamerica Aegon Active Asset Allocation – Moderate Growth VP1 Transamerica Asset Management, Inc. Aegon USA Investment Management, LLC Seeks capital appreciation with current income as a secondary objective. * Transamerica Aegon Active Asset Allocation – Moderate VP1 Transamerica Asset Management, Inc. Aegon USA Investment Management, LLC Seeks capital appreciation and current income. Transamerica Aegon High Yield Bond VP2 Transamerica Asset Management, Inc. Aegon USA Investment Management, LLC Seeks a high level of current income by investing in high yield debt securities. Transamerica Aegon Money Market VP3 Transamerica Asset Management, Inc. Aegon USA Investment Management, LLC Seeks maximum current income from money market securities consistent with liquidity and preservation of principal. 1 This portfolio invests in a combination of underlying Exchange Traded Funds (“ETFs”).Please see the portfolio’s prospectus for a description of the investment strategy and the risks associated with investing in the portfolio. 2Under normal market conditions, this portfolio invests at least 80% of its net assets in credit default swaps and other financial instruments that in combination have economic characteristics similar to the high yield debt (“junk bonds”) market and/or in high yield debt securities. 3There can be no assurance that the Transamerica Aegon Money Market VP portfolio will be able to maintain a stable net asset value per share.During extended periods of low interest rates, and partly as a result of insurance charges, the yield on the Transamerica Aegon Money Market VP subaccount may become extremely low and possibly negative. 25 Portfolio Investment Adviser/Sub-Adviser Investment Objective Transamerica Aegon U.S. Government Securities VP Transamerica Asset Management, Inc. Aegon USA Investment Management, LLC Seeks to provide as high a level of total return as is consistent with prudent investment strategies. Transamerica AB Dynamic Allocation VP 4 Transamerica Asset Management, Inc. AllianceBernstein, L.P. Seeks capital appreciation and current income. * Transamerica Asset Allocation – Conservative VP 5 Transamerica Asset Management, Inc. Aegon USA Investment Management, LLC Seeks current income and preservation of capital. * Transamerica Asset Allocation – Growth VP 5 Transamerica Asset Management, Inc. Aegon USA Investment Management, LLC Seeks long-term capital appreciation. * Transamerica Asset Allocation – Moderate Growth VP 5 Transamerica Asset Management, Inc. Aegon USA Investment Management, LLC Seeks capital appreciation with current income as a secondary objective. * Transamerica Asset Allocation – Moderate VP 5 Transamerica Asset Management, Inc. Aegon USA Investment Management, LLC Seeks capital appreciation and current income. Transamerica Barrow Hanley Dividend Focused VP Transamerica Asset Management, Inc. Barrow, Hanley, Mewhinney & Strauss, LLC Seeks total return gained from the combination of dividend yield, growth of dividends and capital appreciation . Transamerica BlackRock Global Allocation VP Transamerica Asset Management, Inc. BlackRock Investment Management, LLC Seeks high total investment return. Total investment return is the combination of capital appreciation and investment income. * Transamerica BlackRock Tactical Allocation VP 6 Transamerica Asset Management, Inc. BlackRock FinancialManagement, Inc. Seeks capital appreciation with current income as a secondary objective. Transamerica Clarion Global Real Estate Securities VP Transamerica Asset Management, Inc. CBRE Clarion Real Estate Securities, LLC Seeks long-term total return from investments primarily in equity securities of real estate companies.Total return consists of realized and unrealized capital gains and losses plus income. * Transamerica International Moderate Growth VP 5 Transamerica Asset Management, Inc. Seeks capital appreciation with current income as a secondary objective. Transamerica JPMorgan Core Bond VP Transamerica Asset Management, Inc. JPMorgan Investment Management,Inc. Seeks total return, consisting of income and capital appreciation. Transamerica JPMorgan Enhanced Index VP Transamerica Asset Management, Inc. J. P. Morgan Investment Management Inc. Seeks to earn a total return modestly in excess of the total return performance of the Standard & Poor’s 500 Composite Stock Index (“S&P 500”) (including the reinvestment of dividends) while maintaining a volatility of return similar to the S&P 500. 4 Formerly, Transamerica AllianceBernstein Dynamic Allocation VP 5 Each of these asset allocation portfolios is a fund of funds and invests in a combination of underlying portfolios of Transamerica Series Trust and Transamerica Funds. Please see each portfolio’s prospectus for a description of the investment strategy and the risks associated with investing in the portfolio. 6 This portfolio utilizes both a tactical asset allocation strategy and a strategic asset allocation strategy to seek to achieve its objective by investing in underlying funds that consist of ETFs and money market mutual funds.Please see the portfolio’s prospectus for a complete description of the portfolio’s investment strategies and the risks of investing in the portfolio. 26 Portfolio Investment Adviser/Sub-Adviser Investment Objective Transamerica JPMorgan Tactical Allocation VP Transamerica Asset Management, Inc. J. P. Morgan Investment Management Inc. Seeks current income and preservation of capital. Transamerica Janus Balanced VP Transamerica Asset Management, Inc. Janus Capital Management LLC Seeks long-term capital growth, consistent with preservation of capital and balanced by current income. Transamerica Jennison Growth VP Transamerica Asset Management, Inc. Jennison Associates, LLC. Seeks long-term growth of capital. Transamerica MFS InternationalEquity VP Transamerica Asset Management, Inc. MFS® Investment Management Seeks capital growth. Transamerica Morgan StanleyCapital Growth VP Transamerica Asset Management, Inc. Morgan Stanley Investment Management Inc. Seeks to maximize long-term growth. Transamerica Morgan Stanley Mid-Cap Growth VP Transamerica Asset Management, Inc. Morgan Stanley Investment Management Inc. Seeks capital appreciation. Transamerica Multi-Managed Balanced VP Transamerica Asset Management, Inc. J. P. Morgan Investment Management Inc. Aegon USA Investment Management, LLC Seeks to provide a high total investment return through investments in a broadly diversified portfolio of stocks, bonds and money market instruments. * Transamerica PIMCO Tactical-Balanced VP Transamerica Asset Management, Inc. Pacific Investment Management Company LLC Seeks a combination of capital appreciation and income. * Transamerica PIMCO Tactical-Conservative VP Transamerica Asset Management, Inc. Pacific Investment Management Company LLC Seeks a combination of capital appreciation and income. * Transamerica PIMCO Tactical-Growth VP Transamerica Asset Management, Inc. Pacific Investment Management Company LLC Seeks a combination of capital appreciation and income. Transamerica PIMCO Total Return VP Transamerica Asset Management, Inc. Pacific Investment Management Company LLC Seeks maximum total return consistent with preservation of capital and prudent investment management. Transamerica Systematic Small/Mid Cap Value VP Transamerica Asset Management, Inc. Systematic Financial Management L.P. Seeks to maximize total return. Transamerica T. Rowe Price Small Cap VP Transamerica Asset Management, Inc. T. Rowe Price Associates, Inc. Seeks long-term growth of capital by investing primarily in common stocks of small growth companies. Transamerica Torray Concentrated Growth VP Transamerica Asset Management, Inc. Torray LLC Seeks to achieve long-term growth of capital. 27 Portfolio Investment Adviser/Sub-Adviser Investment Objective * Transamerica Vanguard ETF Portfolio - Balanced VP Transamerica Asset Management, Inc. Aegon USA Investment Management, LLC Seeks to balance capital appreciation and income. * Transamerica Vanguard ETF Portfolio - Growth VP Transamerica Asset Management, Inc. Aegon USA Investment Management, LLC Seeks capital appreciation as a primary objective and income as a secondary objective. Transamerica WMC U S Growth VP 7 Transamerica Asset Management, Inc. Wellington Management Company, LLP Seeks to maximize long-term growth. FIDELITY FUNDS: Fidelity VIP Index 500 Portfolio Fidelity Management & Research Company Seeks investment results that correspond to the total return of common stocks publicly traded in the United States, as represented by the Standard & Poor’s 500SM Index. ALLIANCEBERNSTEIN VARIABLE PRODUCTS SERIES FUND, INC.: AB Balanced Wealth Strategy Portfolio 8 AllianceBernstein L.P. Seeks to achieve the highest total return consistent with the Adviser’s determination of reasonable risk. FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST: Franklin Founding Funds Allocation VIP Fund 9 See Footnote 10 Seeks capital appreciation with a secondary goal of income. PROFUNDS: ProFund VP Asia 30 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the ProFunds Asia 30 Index. ProFund VP Basic Materials 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Dow Jones U.S. Basic Materials Index. ProFund VP Bull 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the S&P 500 Index SM. ProFund VP Consumer Services 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Dow Jones U.S. Consumer Services Index®. 7 Formerly, Transamerica WMC Diversified Growth VP. 8 Formerly, AllianceBernstein Balanced Wealth Strategy Portfolio, 9 This portfolio is a fund of funds and invests in a combination of Class 1 shares of the Franklin Income Securities Fund, Mutual Shares Securities Fund and Templeton Growth Securities Fund. Please see the portfolio’s prospectus for a description of the investment strategy and the risks associated with investing in the portfolio. 10 Franklin Templeton Services, LLC is the portfolio’s administrator; the portfolio does not have an investment manager nor does it pay any investment management fees. 11 The ProFunds VP and Access Trust portfolios permit frequent transfers, which in turn may increase portfolio turnover.A high level of portfolio turnover may negatively impact performance by increasing transaction costs.In addition, large movements of assets into and out of a ProFunds or Access Trust VP portfolio may negatively impact a fund’s ability to achieve its investment objective or maintain a consistent level of operating expenses.Please see the ProFunds VP or Access Trust prospectus for a description of the investment objectives and risks associated with investing in the ProFunds or Access Trust VP portfolios. 28 Portfolio Investment Adviser/Sub-Adviser Investment Objective ProFund VP Emerging Markets 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the BNY Mellon Emerging Markets 50 ADR ® Index. ProFund VP Europe 30 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of theProFunds Europe 30 Index. ProFund VP Falling U.S. Dollar 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the inverse (opposite) of the daily performance of the U.S. Dollar Index (USDX) ®. The fund does not normally provide investment returns that match the inverse of the Index. ProFund VP Financials 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Dow Jones U.S. Financials Index. ProFund VP International 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of theMorgan Stanley Capital International Europe, Australasia and Far East (MSCI EAFE) Index. The fund determines its success in meeting this investment objective by comparing its daily return on a given day with the daily performance of MCSI EAFE futures contracts traded in the United States. ProFund VP Japan 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Nikkei 225 Stock Average. The Fund seeks to provide a return consistent with an investment in the component equities in the Index hedged to U.S. dollars. The Fund seeks to provide a return based solely on the local price return of the equity securities in the Index, without any effect from currency movements in the yen versus the U.S. dollar. The Fund determines its success in meeting this investment objective by comparing its daily return on a given day with the daily performance of the dollar-denominated Nikkei 225 futures contracts traded in the United States. ProFund VP Mid-Cap 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the S&P MidCap 400 Index®. ProFund VP Money Market 11,1 2 ProFund Advisors LLC Seeks a high level of current income consistent with liquidity and preservation of capital. 11 The ProFunds VP and Access Trust portfolios permit frequent transfers, which in turn may increase portfolio turnover.A high level of portfolio turnover may negatively impact performance by increasing transaction costs.In addition, large movements of assets into and out of a ProFunds or Access Trust VP portfolio may negatively impact a fund’s ability to achieve its investment objective or maintain a consistent level of operating expenses.Please see the ProFunds VP or Access Trust prospectus for a description of the investment strategies and risks associated with investing in the ProFunds or Access Trust VP portfolios. 12 There can be noassurance that theProFund VP Money Market portfolio will be able to maintain a stable net asset value per share. During extended periods of low interest rates, and partly as a result of insurance charges, the yield on theProFund VP Money Market subaccount may become extremely low and possibly negative. 29 Portfolio Investment Adviser/Sub-Adviser Investment Objective ProFund VP NASDAQ-100 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the NASDAQ-100 Index. ProFund VP Oil & Gas 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Dow Jones U.S. Oil & Gas Index. ProFund VP Pharmaceuticals 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of theDow Jones U.S. Pharmaceuticals Index. ProFund VP Precious Metals 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of theDow Jones Precious Metals Index. ProFund VP Short Emerging Markets 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the inverse (-1x) of the daily performance of the BNY Mellon Emerging Markets 50 ADR Index. The fund does not seek to achieve its stated investment objective over a period of time greater than single day. ProFund VP Short International 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the inverse (-1x) of the daily performance of theMorgan Stanley Capital International Europe, Australasia and Far East (MSCI EAFE) Index. The fund does not seek to achieve its stated investment objective over a period of time greater than a single day. ProFund VP Short NASDAQ-100 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the inverse (-1x) of the daily performance of theNASDAQ-100 Index. The fund does not seek to achieve its stated investment objective over a period of time greater than a single day. ProFund VP Short Small-Cap 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses that correspond to the inverse (opposite) of the daily performance of the Russell 2000 Index. The fund does not seek to achieve its stated investment objective over a period of time greater than a single day. 11 The ProFunds VP and Access Trust portfolios permit frequent transfers, which in turn may increase portfolio turnover.A high level of portfolio turnover may negatively impact performance by increasing transaction costs.In addition, large movements of assets into and out of a ProFunds or Access Trust VP portfolio may negatively impact a fund’s ability to achieve its investment objective or maintain a consistent level of operating expenses.Please see the ProFunds VP or Access Trust prospectus for a description of the investment strategies and risks associated with investing in the ProFunds or Access Trust VP portfolios. 30 Portfolio Investment Adviser/Sub-Adviser Investment Objective ProFund VP Small-Cap 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Russell 2000 Index. ProFund VP Small-Cap Value 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses that correspond to the daily performance of theS&P SmallCap 600® V alue Index. ProFund VP Telecommunications 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of theDow Jones U.S. Telecommunications Index. ProFund VP UltraNASDAQ-100 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to twice (200%) the daily performance of the NASDAQ-100® Index. The fund does not seek to achieve its stated investment objective over a period of time greater than a single day. ProFund VP UltraSmall-Cap 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to tw o times ( 2x ) the daily performance of theRussell 2000 ® Index. The fund does not seek to achieve its stated investment objective over a period of time greater than a single day. ProFund VP U.S. Government Plus 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to one and one-quarter times (1.25x) the daily price movement of the most recently issued 30-year U.S. Treasury Bond. The fund does not seek to achieve its stated investment objective over a period of time greater than a single day. ProFund VP Utilities 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of theDow Jones U.S. Utilities Index. The fund does not seek to achieve its stated investment objective over a period of time greater than a single day. ACCESS TRUST: Access VP High Yield Fund 11,1 3 ProFund Advisors LLC Seeks to provide investment results that correspond generally to the total return of the high yield market consistent with maintaining reasonable liquidity. 11The ProFunds VP and Access Trust portfolios permit frequent transfers, which in turn may increase portfolio turnover.A high level of portfolio turnover may negatively impact performance by increasing transaction costs.In addition, large movements of assets into and out of a ProFunds or Access Trust VP portfolio may negatively impact a fund’s ability to achieve its investment objective or maintain a consistent level of operating expenses. Please see the ProFunds VP or Access Trust prospectus for a description of the investment strategies and risks associated with investing in the ProFunds or Access Trust VP portfolios. 13Under normal market conditions, this portfolio invests at least 80% of its net assets in credit default swaps and other financial instruments that in combination have economic characteristics similar to the high yield debt (“junk bonds”) market and/or in high yield debt securities. 31 Transamerica Asset Management, Inc. ("TAM"), located at 4600 Syracuse Street, Suite 1100, Denver, Colorado 80237 , serves as investment adviser to the Transamerica Series Trust (“Series Trust”) and manages the Series Trust in accordance with policies and guidelines established by the Series Trust's Board of Trustees. TAM is directly owned by Transamerica Premier Life Insurance Company (77%) and AUSA Holding Company (23%).For certain portfolios, TAM has engaged investment sub-advisers to provide portfolio management services. TAM and each investment sub-adviser are registered investment advisers under the Investment Advisers Act of 1940, as amended. See the Series Trust prospectuses for more information regarding TAM and the investment sub-advisers. Fidelity Management & Research Company (“FMR”), located at 82 Devonshire Street, Boston, Massachusetts 02109, serves as investment adviser to the Fidelity VIP Fund and manages the Fidelity VIP Fund in accordance with policies and guidelines established by the Fidelity VIP Fund’s Board of Trustees.For certain portfolios, FMR has engaged investment sub-advisers to provide portfolio management services with regard to foreign investments.FMR and each sub-adviser are registered investment advisers under the Investment Advisers Act of 1940, as amended.See the Fidelity VIP Fund prospectus for more information regarding FMR and the investment sub-adviser. ProFund Advisors LLC (“ProFund Advisors”), located at 7501 Wisconsin Avenue, Suite 1000, Bethesda, Maryland 20814, serves as the investment adviser and provides management services to all of the ProFunds and the Access Trust portfolios. ProFund Advisors oversees the investment and reinvestment of the assets in each ProFunds and Access Trust portfolio in accordance with policies and guidelines established by the ProFunds’ and Access Trust's Board of Trustees.ProFund Advisors is a registered investment adviser under the Investment Advisers Act of 1940, as amended.See the respective ProFunds and/or Access Trust prospectuses for more information regarding ProFund Advisors. AllianceBernstein L.P. (“AllianceBernstein”), located at 1345 Avenue of the Americas, New York, New York 10105, serves as investment adviser to the Alliance Bernstein Variable Products Series Fund, Inc. and manages the AB Balanced Wealth Strategy Portfolio in accordance with the policies and guidelines established by the AllianceBernstein Board of Directors.Please see the prospectus for the portfolio for more information regarding AllianceBernstein L.P. Franklin Advisers, L.P. (“Franklin”), located at One Franklin Parkway, San Mateo, California 94403, serves as investment adviser to the Franklin Templeton Variable Insurance Products Trust and manages the Franklin Founding Funds Allocation VIP Fund.Franklin Templeton Services, LLC (“FT Services”) serves as administrator for the Franklin Founding Funds Allocation VIP Fund and provides certain administrative services and facilities for the advisor, and oversees rebalancing of the portfolio’s assets.FT Services is paid a fee for its services from the portfolio.Franklin oversees the investment and reinvestment of the portfolio’s assets in accordance with policies and guidelines established by the Trust’s Board of Trustees.Please see the portfolio’s prospectus for more information regarding Franklin and FT Services. Selection of Underlying Portfolios The underlying portfolios offered through this product are selected by Transamerica Financial. Transamerica Financial may consider various factors, including, but not limited to, asset class coverage, the alignment of the investment objectives of an underlying portfolio with our hedging strategy, the strength of the adviser’s or sub-adviser’s reputation and tenure, brand recognition, performance, and the capability and qualification of each investment firm.Another factor that we may consider is whether the underlying portfolio or its service providers (e.g., the investment adviser or sub-advisers) or its affiliates will make payments to us or our affiliates in connection with certain administrative, marketing, and support services, or whether affiliates of the portfolio can provide marketing and distribution support for sales of the Policies.(For additional information on these arrangements, please refer to the section of this prospectus entitled “Revenue s We Receive.”)We review the portfolios periodically and may remove a portfolio, or limit its availability to new premiums and/or transfers of cash value if we determine that a portfolio no longer satisfies one or more of the selection criteria, and/or if the portfolio has not attracted significant allocations from policyowners.We have included the Transamerica Series Trust portfolios at least in part because they are managed by TAM, our directly owned subsidiary. You are responsible for choosing the portfolios, and the amounts allocated to each, that are appropriate for your own individual circumstances and your investment goals, financial situation, and risk tolerance.Because investment risk is borne by you, you should carefully consider any decisions that you make regarding investment allocations. 32 In making your investment selections, we encourage you to thoroughly investigate all of the information that is available to you regarding the portfolios, including each fund's prospectus, statement of additional information and annual and semi-annual reports.After you select portfolios for your initial premium, you should monitor and periodically re-evaluate your allocations to determine if they are still appropriate. You bear the risk of any decline in your cash value resulting from the performance of the portfolios you have chosen. We do not recommend or endorse any particular portfolio and we do not provide investment advice. Addition, Deletion, or Substitution of Portfolios We do not guarantee that each portfolio will always be available for investment through the Policy.We reserve the right, subject to compliance with applicable law, to add new portfolios or portfolio classes, close existing portfolios or portfolio classes, or substitute portfolio shares that are held by any subaccount for shares of a different portfolio.New or substitute portfolios may have different fees and expenses and their availability may be limited to certain classes of purchasers.We will not add, delete or substitute any shares attributable to your interest in a subaccount without notice to you and prior approval of the SEC, to the extent required by the 1940 Act or other applicable law.We may also decide to purchase securities from other portfolios for the separate account.We reserve the right to transfer separate account assets to another separate account that we determine to be associated with the class contracts to which the Policy belongs. Your Right to Vote Portfolio Shares Even though we are the legal owner of the portfolio shares held in the subaccounts, and have the right to vote on all matters submitted to shareholders of the portfolios, we will vote our shares only as policyowners instruct, as long as such action is required by law. Before a vote of a portfolio's shareholders occurs, you will receive voting materials from us. We will ask you to instruct us on how to vote and to return your voting instructions to us in a timely manner. You will have the right to instruct us on the number of portfolio shares that corresponds to the amount of cash value you have in that portfolio (as of a date set by the portfolio). If we do not receive voting instructions on time from some policyowners, we will vote those shares in the same proportion as the timely voting instructions we receive. Therefore, because of proportional voting, a small number of policyowners may control the outcome of a vote.Should federal securities laws, regulations and interpretations change, we may elect to vote portfolio shares in our own right. If required by state insurance officials, or if permitted under federal regulation, we may disregard certain owner voting instructions. If we ever disregard voting instructions, we will send you a summary in the next annual report to policyowners advising you of the action and the reasons we took such action. Charges and Deductions This section describes the charges and deductions that we make under the Policy in consideration for: (1)the services and benefits we provide; (2)the costs and expenses we incur; and (3)the risks we assume.The fees and charges deducted under the Policy may result in a profit to us. Services and benefits we provide under the Policy: · The death benefit, cash and loan benefits. · Investment options, including premium allocations. · Administration of elective options. · The distribution of reports to owners. Costs and expenses we incur: · Costs associated with processing and underwriting applications. · Expenses of issuing and administering the Policy (including any Policy riders). · Overhead and other expenses for providing services and benefits and sales and marketing expenses, including compensation paid in connection with the sale of the Policies. · Other costs of doing business, such as collecting premiums, maintaining records, processing claims, effecting transactions, and paying federal, state and local premium and other taxes and fees. Risks we assume: · That the charges we may deduct may be insufficient to meet our actual claims because insureds die sooner than we estimate. · That the costs of providing the services and benefits under the Policies may exceed the charges we are allowed to deduct. Some or all of the charges we deduct are used to pay aggregate Policy costs and expenses we incur in providing the services and benefits under the Policy and assuming the risks associated with the Policy. 33 Premium Expense Charge Before we allocate the net premium payments you make, we will deduct the following premium expense charge. The premium expense charge is equal to: · 6% of premiums during the first ten Policy years on Policies with a specified amount in force of less than $250,000 (Band 1), and 2.5% of premiums thereafter. · 3.0% of all premiums during the first ten Policy years on Policies with a specified amount in force from $250,000 - $499,999 (Band 2), and 2.5% of premiums thereafter. · There is no premium expense charge for Policies with a specified amount of $500,000 or higher (Band 3). Note: Certain events (such as increases or decreases in the specified amount, a change in death benefit option, or a cash withdrawal if you choose Option A or Option C death benefit) may affect the specified amount in force.Premium expense charges will be based on the specified amount in force on the base Policy at the time we receive the premium. Some or all of the premium expense charges we deduct are used to pay the aggregate policy costs and expenses we incur, including distribution costs and/or state premium taxes. Monthly Deductions If your Policy was applied for on or after November 18, 2008, we take monthly deductions from the cash value on the Policy date and on each Monthiversary prior to the insured’s attained age 111. For Policies applied for before November 18, 2008 and issued before January 1, 2009, we take monthly deductions from the cash value on the Policy date and on each Monthiversary prior to the insured’s attained age 100. Monthly deductions will be taken on a pro-rata basis from each subaccount unless you elect self-directed monthly deductions. You may elect self-directed monthly deductions by sending us a request in a form satisfactory to us. If self-directed monthly deductions are elected, the portion of each monthly deduction taken from each subaccount will equal the monthly deduction multiplied by the selected percentage for that subaccount. If any of the selected subaccounts would be reduced to zero by the current monthly deduction, the monthly deductions will be taken on a pro-rata basis from each subaccount according to the portion of the cash value in each. The change to or from self-directed monthly deductions will be effective on the date we record the change. Because portions of the monthly deductions (such as cost of insurance) can vary monthly, the monthly deductions will also vary. Each monthly deduction consists of: · The monthly Policy charge for the Policy; plus · The monthly cost of insurance charge for the Policy; plus · The monthly per unit charge for the Policy; plus · The portion of the monthly deductions for any benefits provided by riders attached to the Policy. 34 Monthly Policy Charge (for Policies applied for on or after November 18, 2008): · This charge currently equals $10 each Policy month through insured’s attained age 110. Starting at attained age 111, this charge equals $0 each Policy month. · We guarantee this charge will never be more than $10 per month during the first Policy year and not more than $12 per month thereafter through attained age 110. This charge will be $0 starting at insured’s attained age 111. Monthly Policy Charge (for Policies applied for before November 18, 2008 and issued before January 1, 2009): · This charge currently equals $8 each Policy month for Policy years 1-10 and $4 each Policy month for Policy year 11+ through age 99 . Starting at attained age 100, this charge equals $0 each Policy month. · We guarantee this charge will never be more than $8 per month during the first Policy year and not more than $12 per month thereafter through attained age 99 . This charge will be $0 starting at insured’s attained age 100. Cost of Insurance Charge: We deduct this charge each month. It varies each month and is determined as follows: 1. Reduce the death benefit on the Monthiversary by the cash value on the Monthiversary after it has been allocated among the layers of specified amount in force in the following order: first, initial specified amount; then each increase in specified amount starting with the oldest increase; then the next oldest, successively, until all cash value has been allocated (the resulting amounts are the net amount at risk for each layer of specified amount); 2. Multiply each layer of net amount at risk provided under 1. (above) by the appropriate monthly cost of insurance rate for that layer; and add the results together. · Your monthly current cost of insurance rate depends, in part, on your specified amount band.The specified amount bands available are: > Band 1: $50,000 - $249,999 > Band 2: $250,000 - $499,999 > Band 3: $500,000 or more · The current Policy cost of insurance rates for the first three (3) Policy years are fixed at issue and we guarantee not to change them. · Cost of insurance rates are generally lower for each higher band of specified amount. · We determine your specified amount band each monthiversary by referring to the specified amount in force for the Base Policy (that is, the initial specified amount on the Policy date, plus any increases, and minus any decreases). Monthly Per Unit Charge: This charge equals: · The monthly per unit charge for the specified amount on the Policy date; plus · The monthly per unit charge for each increase in specified amount caused by either a rider or a requested increase; minus · The monthly per unit charge for any specified amount that has been decreased. · We guarantee the duration of this charge to be no more than 10 years following the Policy date and no more than 10 years following the date of any increase in specified amount. · The monthly per unit charge that is set on the Policy date is based on the issue age of the insured.A separate monthly per unit charge is assessed for up to 10 years following each increase in specified amount and the rate of that charge is based on the insured's issue age at the time of any increase in specified amount. The rate of the monthly per unit charge applied under your Policy depends on whether the Policy was applied for on or after November 18, 2008. 35 Optional Insurance Riders: · The monthly deductions will include charges for any optional insurance benefits you add to your Policy by rider. Please refer to the section below entitled “Rider Charges” for a description of the rider charges. To determine the appropriate monthly cost of insurance rates, we refer to a schedule of current cost of insurance rates and consider a number of factors, including, but not limited to: the insured's issue age on the Policy date; issue age at the time of any increase in specified amount; specified amount band; gender; underwriting class; and the length of time from the Policy date or from the date of any increase in specified amount.Cost of insurance rates generally will increase each year with the age of the insured. Cost of insurance rates are generally lower for each higher band of specified amount. The factors that affect the net amount at risk for each layer of specified amount include the investment performance of the portfolios in which you invest, payment of premiums, the fees and charges deducted under the Policy, the death benefit option you choose, as well as any Policy transactions (such as loans, cash withdrawals, transfers, and changes in specified amount).Monthly cost of insurance rates may change from time to time and different monthly cost of insurance rates may apply to increases in the specified amount following the Policy date and any additional death benefit. The actual monthly cost of insurance rates are primarily based on our expectations as to future mortality experience and expenses. The actual rates we charge will never be greater than the Table of Guaranteed Maximum Life Insurance Rates stated in your Policy. For Policies applied for on or after November 18, 2008, these guaranteed rates are based on the 2001 C.S.O. Mortality Tables and the insured’s attained age, gender, and underwriting class. For Policies applied for before November 18, 2008 and issued before January 1, 2009, these guaranteed rates are based on the 1980 C.S.O. Mortality Tables and the insured's attained age, gender, and underwriting class. If you increase the specified amount, different monthly cost of insurance rates may apply to that layer of specified amount, based on factors such as the insured’s attained age and underwriting class at the time of the increase, gender, and the length of time since the increase.Increases in specified amount may move the Policy into a higher specified amount band, resulting in a decrease in the rates for the cost of insurance charge for as long as the Policy remains in the higher specified band and possibly a decrease in the premium expense charges because premium expense charges are based on the specified amount in force on the Base Policy at the time the premium is received. Decreases in specified amount may cause the Policy to drop into a lower band of specified amount and may result in an increase in the rates for the cost of insurance and premium expense charges.Decreases in specified amount will be applied on a last-in, first-out basis to the specified amount in force, and will first reduce the specified amount provided by the most recent increase in specified amount in force, then reduce the next most recent increases, successively, and lastly, reduce the initial specified amount. If you have selected the Inflation Fighter Rider Level Premium and you request a decrease in specified amount of your Policy, you will cause the rider to terminate and annual scheduled specified amount increases to stop. The underwriting class of the insured will affect the cost of insurance rates. In determining underwriting classifications, we apply certain criteria that are based on an assessment of the insured’s life expectancy. We currently place insureds into preferred and standard classes.We also place insureds into substandard classes with extra ratings, which reflect higher mortality risks, and will result in higher cost of insurance rates. Examples of reasons an insured may be placed into an extra risk factor underwriting class include, but are not limited to, medical history, avocation, occupation, driving record, or planned future travel (where permitted by state law). 36 We may issue certain policies on a simplified, guaranteed or expedited basis. Cost of insurance rates charged for any policies issued on a simplified, guaranteed or expedited basis may cause healthy individuals to pay higher cost of insurance rates than they would pay under a substantially similar policy that we offer using different underwriting criteria. The guaranteed cost of insurance rates under the riders are based on the same C.S.O. tables as the guaranteed cost of insurance rates on the Base Policy except that current rates are not guaranteed for any amount of time under the riders. Mortality and Expense Risk Charge We deduct a daily charge from each subaccount that, together with other fees and charges, compensates us for services rendered, the expenses expected to be incurred, and the risks assumed. This charge is equal to: · The value of each subaccount; multiplied by · The daily pro rata portion of the annual mortality and expense risk charge rate. For the first ten Policy years, the current annual rate for the mortality and expense risk charge is equal to 0.75% of the average daily net assets of each subaccount. We may reduce this charge to 0.60% for Policy years 11 – 15; 0.30% for Policy years 16 – 20; and 0.00% for Policy years 21+, but we do not guarantee that we will do so.We guarantee this charge to be no more than 0.90% annually for all Policy years. If this charge, combined with other Policy fees and charges, does not cover our total actual costs for services rendered and expenses incurred, we absorb the loss.Conversely, if these fees and charges more than cover actual costs, the excess is added to our surplus. We expect to profit from these charges. Surrender Charge You may surrender your Policy for its cash surrender value at any time upon written request (in good order). If you exercise this option, the Policy and all attached riders will terminate. If you surrender your Policy completely during the first 10 years (or during the 10-year period following an increase in specified amount), we deduct a surrender charge from your cash value and pay the remaining cash value (less any outstanding loan amount including accrued loan interest) to you. The surrender charge helps us recover distribution expenses that we incur in connection with the Policy, including sales commissions paid to selling firms and printing and advertising costs, as well as aggregate Policy expenses. The surrender charge is a charge for each $1,000 of the initial specified amount of your Base Policy and of each increase in specified amount. The surrender charge that will apply on a full surrender of the Policy is the total of the surrender charge calculated for the initial specified amount, and the surrender charges calculated for each increase in specified amount (including specified amount increases generated by the Inflation Fighter Rider Level Premium). The initial specified amount has a 10-year surrender charge period starting on the Policy date and surrender charges that are based upon the insured's issue age, gender and underwriting class on the Policy date. Each increase in specified amount has its own 10-year surrender charge period and surrender charges that are based upon the insured's issue age, gender and underwriting class at the time of the increase. A surrender charge is not assessed when a specified amount decrease occurs but the full surrender charge remains in effect until surrender of the Policy. The formula we use to compute the surrender charge reduces that charge at older ages in compliance with state laws. There is no surrender charge if you wait until the end of the 10th Policy year to surrender your Policy provided you have not selected the Inflation Fighter Rider Level Premium and you have not increased your specified amount within the past 10 Policy years. The surrender charge may be significant. You should evaluate this charge carefully before you consider a surrender. Under some circumstances the level of surrender charges might result in no net surrender value available if you surrender your Policy in the early Policy years. This will depend on a number of factors, but is more likely if: 37 · You pay premiums equal to or not much higher than the minimum monthly guarantee premium shown in your Policy; and/or · Investment performance is low. In addition, surrender charges that apply for 10years after any increase in specified amount will likely significantly reduce your net surrender value. The surrender charge for each layer of specified amount is calculated as: 1. The surrender charge per $1,000 of specified amount in thelayer (varies by issue age, gender and underwriting class on the Policy date or date of specified amount increase); multiplied by 2. The number of thousands of specified amount in the layer; multiplied by 3. The surrender charge factor. The surrender charge per thousand is calculated separately for the initial specified amount and for each increase in specified amount, using the rates found in AppendixA-1 (for Policies applied for on or after November 18, 2008) and Appendix A-2 (for Policies applied for before November 18, 2008 and issued before January 1, 2009). The surrender charge factor is also determined separately for the initial specified amount and for each increase in specified amount in force (including specified amount increases generated by the Inflation Fighter Rider Level Premium). The surrender charge factor varies by the insured's issue age (on the Policy date or date of specified amount increase) and number of years since the Policy date or date of specified amount increase. In no event are the surrender charge factors any greater than those shown in Appendixes A-1-a and A-2-a. We generally determine the surrender charge factor from the Policy date or date of specified amount increase to the surrender date, regardless of whether there were any prior lapses and reinstatements.Please see “Surrender Charge Factors” in Appendixes A-1-a and A-2-a for surrender charge factors. Transfer Charge We currently allow you to make 12transfers each Policy year free of charge. Except as listed below, the charge is $25 for each additional transfer. We deduct the transfer charge from the amount being transferred.We will not increase this charge. · For purposes of assessing the transfer charge, all transfers made in one day, regardless of the number of subaccounts affected by the transfer, will be considered a single transfer. · Transfers resulting from loans, the exercise of conversion rights, or the reallocation of cash value immediately after the reallocation date currently are not treated as transfers for the purpose of assessing this charge. · Transfers among the ProFunds and/or Access Trust subaccounts are not treated as transfers for the purpose of assessing this charge. · Transfers under dollar cost averaging and asset rebalancing are not treated as transfers for the purpose of assessing this charge. Loan Interest Rate Charge We currently charge you an effective annual interest rate on a Policy loan of 2.75% (3.0% maximum guaranteed) on each Policy anniversary.We will also credit the amount in the loan reserve account with an effective annual interest rate of 2.0%.After offsetting the 2.0% interest we credit, the net cost of loans currently is 0.75% annually (1.0% maximum guaranteed).After the 10th Policy year, we will apply preferred loan rates charged on an amount equal to the cash value; minus total premiums paid (less any cash withdrawals); and minus any outstanding loan amount including accrued loan interest.The current preferred loan effective annual interest rate charged is 2.00% and is guaranteed not to exceed 2.25%.Beginning at the insured’s attained age 111 (if your Policy was applied for on or after November 18, 2008) or the insured’s attained age 100 (if your Policy was applied for before November 18, 2008 and issued before January 1, 2009), all loans, new and existing, are considered preferred loans. Cash Withdrawal Charge After the first Policy year, you may take one withdrawal per Policy year if your surrender value is sufficient to cover the amount of the withdrawal and the associated cash withdrawal charge. When you take a cash withdrawal, we charge a processing fee of $25 or 2% of the amount you withdraw, whichever is less. We deduct this amount from the withdrawal, and we pay you the balance. We will not increase this charge. 38 Taxes We currently do not make any deductions for taxes from the separate account. We may do so in the future to the extent that such taxes are imposed by federal or state agencies. Rider Charges The following charges apply if you elect any of the riders available under your Policy as noted below (See “Supplemental Benefits (Riders)”): · Terminal Illness Accelerated Death Benefit Rider.We do not assess an administrative charge for this rider, however, if the rider is exercised, we reduce the single sum benefit by a discount factor to compensate us for income lost due to the early payment of the death benefit. The discount factor is based on the current yield on 90-day U.S. Treasury bills or 3%, whichever is greater. For a complete description of this rider, please refer to the section of this prospectus entitled “Terminal Illness Accelerated Death Benefit Rider”. · Primary Insured Rider Plus (“PIR Plus”). We assess a cost of insurance charge based on the insured’s issue age, gender and underwriting class, Policy year, and the rider face amount.Charges generally will increase each year with the age of the insured. These charges will vary depending on whether the 1980 C.S.O. Mortality Tables or the 2001 C.S.O. Mortality Tables are applicable to your Policy, which depends upon the application and/or issue date of your Policy. · Other Insured Rider.We assess a cost of insurance charge based on each other insured’s issue age, gender and underwriting class, Policy year, and the rider face amount. Charges generally will increase each year with the age of the insured. These charges will vary depending on whether the 1980 C.S.O. Mortality Tables or the 2001 C.S.O. Mortality Tables are applicable to your Policy, which depends upon the application and/or issue date of your Policy. · Children’s Insurance Rider.We assess a cost of insurance charge based on the rider face amount regardless of the number of children insured. · Accidental Death Benefit Rider.We assess a cost of insurance charge based on the primary insured’s attained age and rider specified amount.Charges generally will increase each year with the age of the insured. · Disability Waiver of Monthly Deductions Rider. We assess a rider charge based on the primary insured’s issue age, gender and net amount at risk for the Policy, as well as a charge based on those riders that would be eligible to have monthly deductions waived. · Disability Waiver of Premium Rider. The charge for this rider is based on the primary insured’s issue age, gender and the amount of monthly waiver of premium benefit that would be paid in the event of total disability, as defined in the rider. · Inflation Fighter Rider Level Premium.Annual increases in specified amount generated by this rider will increase the cost of insurance charges and increase the amount and duration of the monthly per unit charges and surrender charges under the Policy. Each new layer of surrender charge and monthly per unit charge resulting from the scheduled annual increase in specified amount will be based on the amount of the increase, the insured’s issue age at the time of increase and Policy duration from the time of increase. Each new layer of cost of insurance is based on, among other factors, the insured’s issue age and the duration of the Policy at the time of the increase. Portfolio Expenses The value of each subaccount will reflect the fees and expenses paid by the corresponding portfolio – including, but not limited to – operating expenses and any 12b-1 fees.Please see the fund prospectuses for more detailed information about the portfolios. Revenues We Receive We (and our affiliates) may directly or indirectly receive payments from the portfolios, their advisers, sub-advisers, distributors or affiliates in connection with certain administrative, marketing and other support services we (and our affiliates) provide and expenses we incur in selling our variable insurance products. These arrangements are sometimes referred to as “revenue sharing” arrangements and are described further below. While only certain of the types of payments described below may be made in connection with your particular Policy, all such payments may nonetheless influence or impact actions we (and/or our affiliates) take, and recommendations we (and our affiliates) make, regarding each of the variable insurance products that we (and our affiliates) offer, including your Policy. 39 . We (and/or our affiliates) may receive some or all of the following types of payments: · Rule 12b-1 Fees.We and/or our affiliate, Transamerica Capital, Inc (“TCI”), which is the principal underwriter for the Policies, indirectly receive 12b-1 fees from certain funds available as investment choices under our variable insurance products.Any 12b-1 fees received by TCI that are attributable to our variable insurance products are then credited to us. These fees range from 0.00% to 0.35% of the average daily assets of the certain underlying fund portfolios attributable to the Policies and to certain other variable insurance products that we and our affiliates issue. · Administrative, Marketing and Support Service Fees (“Support Fees”).The investment adviser, sub-adviser, administrators, and/or distributors (or affiliates thereof) of the portfolios may make payments to us and/or our affiliates, including TCI. These payments may be derived, in whole or in part, from the profits the investment adviser or sub-adviser realizes on the advisory fee deducted from portfolio assets. Policyowners, through their indirect investment in the portfolios, bear the costs of these advisory fees. (See the prospectuses for the funds for more information.) The amount of the payments we (or our affiliates) receive is generally based on a percentage of the assets of the particular fund portfolios attributable to the Policy and to certain other variable insurance products that our affiliates and we issue. These percentages differ and the amounts may be significant.Some advisers or sub-advisers (or other affiliates) pay us more than others. The chart below provides the maximum combined percentages of 12b-1 fees and Support Fees that we anticipate will be paid to us on an annual basis: Incoming Payments to Transamerica Financial and TCI Fund Maximum Fee % of assets* Fund Maximum Fee % of assets* Transamerica Series Trust ** Fidelity Variable Insurance Products Funds 0.39%*** ProFunds 0.50% Access One Trust 0.50% Alliance Bernstein 0.25% Franklin Templeton 0.35% * Payments are based on a percentage of the average assets of each fund portfolio owned by the subaccounts available under the Policy and under certain other variable insurance products offered by our affiliates and us. We and/or TCI may continue to receive 12b-1 fees and administrative fees on subaccounts that are closed to new investments, depending on the terms of the agreements supporting those payments and on the services provided. ** Because the Series Trust is managed by an affiliate, there are additional benefits to us and our affiliates for amounts you allocate to the Series Trust portfolios, in terms of our and our affiliates’ overall profitability.During 201 4 we received $ 432,430.35 in benefits from TAM. ***We receive this percentage once $100 million in fund shares are held by the subaccounts of Transamerica Financial and its affiliates. Other payments.We and our affiliates, including TCI and Transamerica Financial Advisors, Inc. (“TFA”), also directly or indirectly receive additional amounts or different percentages of assets under management from certain advisers and sub-advisers to the portfolios (or their affiliates) with regard to variable insurance products or mutual funds that are issued or managed by us and our affiliates. These payments may be derived in whole or in part, from the profits the investment adviser or sub-adviser receives from the advisory fee deducted from portfolio assets. Policyowners, through their indirect investment in the portfolios, bear the costs of those advisory fees (see the prospectuses for the funds for more information). Certain advisers and sub-advisers of the underlying portfolios (or their affiliates) (1) may pay TCI amounts up to $100,000 per year to participate in a “preferred sponsor” program that provides such advisers and sub-advisers with access to TCI’s wholesalers at TCI’s national and regional sales conferences that are attended by TCI’s wholesalers, (2) may pay to TFA, directly or indirectly, varying amounts to obtain access to TFA’s wholesaling and selling representatives, (3) may provide us and/or certain affiliates and/or selling firms with occasional gifts, meals, tickets or other compensation as an incentive to market the portfolios and to assist with their promotional efforts, and (4) may reimburse our affiliated selling firms for exhibit booths and other items at national conferences of selling representatives.The amounts may be significant and these arrangements provide the adviser or sub-adviser (or other affiliates) with increased access to us and to our affiliates involved in the distribution of the Policy. For the calendar year ended December 31, 2014, TCI and its affiliates received revenue sharing payments that totaled approximately $750,000. The firms that paid revenue to participate in TCI sponsored events included but were not limited to the following: Aegon USA Investment Management; Alliance Bernstein Investments; American Funds; Barrow, Hanley, Mewhinney & Strauss; BlackRock Investment Management, LLC; Fidelity Investments; CBRE Clarion Real Estate Securities; Kayne Anderson Capital; Janus Capital; Jennison Associates; JP Morgan Asset Management; Legg Mason Capital Management; Logan Circle Investment Partners; Morningstar Advisers; Natixis Global Asset Management; Pacific Investment Management Company; PineBridge Investments;Ranger Investments; Systematic Financial Management; Thompson, Siegel & Walmsley, LLC; Vanguard; and Wellington Management Company. 40 Please Note: Some of the aforementioned managers and/or sub-advisers may not be associated with underlying fund portfolios currently available in this product. Proceeds from certain of these payments by the funds, the advisers, the sub-advisers and/or their affiliates may be profit to us, and may be used for any corporate purpose, including payment of expenses (i) that we and our affiliates incur in promoting, issuing, marketing and administering the Policies; and (ii) that we incur, in our role as intermediary, in promoting and marketing the fund portfolios. For further details about the compensation payments we make in connection with the sale of the Policies, see "Sale of the Policies" in this prospectus. The Policy The Policy is subject to the insurance laws and regulations of each state or jurisdiction in which it is available for distribution.There may be differences between the Policy issued and the general Policy description contained in this prospectus because of requirements of the state where your Policy is issued.Some of the state specific differences are included in the prospectus, but this prospectus does not include references to all state specific differences.All state specific Policy features will be described in your Policy. Ownership Rights The Policy belongs to the owner named in the application. The owner may exercise all of the rights and options described in the Policy. If the owner dies before the insured and no contingent owner is named, then ownership of the Policy will pass to the owner's estate. The principal rights an owner may exercise are: · To designate or change beneficiaries before the death of the insured. · To receive amounts payable before the death of the insured. · To assign the Policy. (If you assign the Policy, your rights and the rights of anyone who is to receive payment under the Policy are subject to the terms of that assignment.) · To change the owner of the Policy. · To change the specified amount or death benefit option type of the Policy. At issue, the owner must select either the Guideline Premium Tax Test or the Cash Value Accumulation Tax Test on the Policy application.Once selected, this tax test cannot be changed. No designation or change in designation of an owner will take effect unless we receive a transfer of ownership form. The request will take effect as of the date we receive it, in good order, at our mailing address or by fax at our administrative office (1-727-299-1620), subject to payment or other action taken by us before it was received. Modifying the Policy Any modifications or waiver of any rights or requirements under the Policy must be in writing, in good order, and signed by our president or secretary. Note: No registered representative may bind us by making any promise not contained in the Policy. Upon notice to you, we may amend the Policy: · To make the Policy or the separate account comply with any law or regulation issued by a governmental agency to which we are subject; or · To assure qualification of the Policy as a life insurance policy under the Internal Revenue Code or to meet applicable requirements of federal or state laws relating to variable life policies; or · To reflect a change in the operation of the separate account; or · To provide additional subaccounts and/or fixed account options. Purchasing a Policy To purchase a Policy, you must submit a completed application, in good order, and an initial premium to us through any licensed life insurance agent who is also a registered representative of a broker-dealer having a selling agreement with TCI, the principal underwriter for the Policy, and us. We may reject the application at any time before issuing a Policy. 41 There may be delays in our receipt and processing of applications and premium payments that are outside of our control – for example, because of the failure of a selling broker-dealer or registered representative to promptly forward the application to us at our mailing address, or because of delays in determining whether the Policy is suitable for you.Any such delays will affect when your Policy can be issued. You select the specified amount of insurance coverage for your Policy within the following limits. Our current minimum specified amount for a Policy is generally $50,000.We currently charge lower cost of insurance rates for Policies with specified amounts in higher bands of coverage.We offer the following specified amount bands of coverage: · Band 1: $50,000 - $249,999 · Band 2: $250,000 - $499,999 · Band 3: $500,000 and over We will limit coverage on any juvenile insured by the Policy or a rider. If your Policy was applied for before November 10, 2008, and issued before January 1, 2009 and the juvenile coverage was never increased, for a juvenile younger than 4½ years old, the maximum coverage is the greater of $5,000 or 25% of the in force life insurance on the adult applicant. For a juvenile between 4½ and 14½ years old, the maximum coverage is the greater of $10,000 or 50% of the in force life insurance on the adult applicant. If your Policy was applied for on or after November 10, 2008 and issued before February 24, 2012 and the juvenile coverage was never increased, for a juvenile up to age 4½ years old, the maximum coverage is the greater of $25,000 or 25% of the in force life insurance on the adult applicant. For a juvenile between 4½ and 14½ years old, the maximum coverage is the greater of $25,000 or 50% of the in force life insurance on the adult applicant. If your Policy or an increase in juvenile coverage was issued on or after February 24, 2012, for a juvenile up to age 4½ years old, the maximum coverage is the greater of $50,000 or 25% of the in force life insurance on the adult applicant. For a juvenile between 4½ and 14½ years old, the maximum coverage is the greater of $50,000 or 50% of the in force life insurance on the adult applicant. We will generally only issue a Policy to you if you provide sufficient evidence that the insured meets our insurability standards. Your application is subject to our underwriting rules, and we may reject any application for any reason permitted by law. We will not issue a Policy to you if the insured is over age85. The insured must be insurable and acceptable to us under our underwriting rules on the later of: · The date of your application; or · The date the insured completes all of the medical tests and examinations that we require. Tax-Free "Section 1035" Exchanges You can generally exchange one life insurance policy for another policy covering the same insured in a "tax-free exchange" under Section1035 of the Internal Revenue Code. Before making an exchange, you should compare both life insurance policies carefully. Remember that if you exchange another life insurance policy for the one described in this prospectus, you might have to pay a surrender charge on your old policy, other charges may be higher (or lower), and the benefits may be different. If the exchange does not qualify for Section1035 treatment, or if your current policy is subject to a policy loan, you may also have to pay federal income tax on the exchange. You should not exchange another life insurance policy for this one unless you determine, after knowing all the facts, that the exchange is in your best interest and not just better for the person selling you the Policy. (That person will generally earn a commission if you buy the Policy through an exchange or otherwise.) When Insurance Coverage Takes Effect Except as provided in the conditional receipt (“Conditional Receipt”), or in connection with certain Section 1035 Exchanges, insurance coverage under the Policy will not take effect until after all of the following conditions have been met: (1) the first full premium must be received by the Company at our mailing address; (2) during the lifetime of every proposed insured, the proposed owner must have personally received and accepted the Policy which was applied for and all answers on the application must be true and correct on the date such Policy is received and accepted; and (3) on the date of the later of either (1) or (2) above, all of the statements and answers given in the application must be true and complete, and there must have been no change in the insurability of any proposed insured. 42 Conditional Insurance Coverage. If you pay the full initial premium and have met all of the requirements listed in the Conditional Receipt attached to the application, and we deliver the Conditional Receipt to you, the insured may have conditional insurance coverage under the terms of the conditional receipt. The conditional insurance coverage may vary by underwriting standards.Because we do not accept initial premiums in advance for Policies with a specified amount in excess of $1,000,000, we do not offer conditional insurance coverage for those Policies. Conditional insurance coverage is void if the check or draft you gave us to pay the initial premium is not honored when we first present it for payment. The aggregate amount of conditional insurance coverage, if any, is the lesser of: · The amounts applied for under all Conditional Receipts issued by us; or · $500,000 of life insurance. Subject to the conditions and limitations of the Conditional Receipt, conditional insurance under the terms of the Policy applied for may become effective as of the later of: · The date of application; or · The date of the last medical examination, test, and other screenings required by us, if any (the “Effective Date”).Such conditional insurance will take effect as of the Effective Date, as long as all of the following requirements are met: 1. The person proposed to be insured is found to have been insurable as of the Effective Date, exactly as applied for in accordance with our underwriting rules and standards, without any modifications as to plan, amount, or premium rate. 2. As of the Effective Date, all statements and answers given in the application must be true. 3. The payment made with the application must not be less than the full initial premium for the mode of payment chosen in the application and must be received at our mailing address within the lifetime of the proposed insured. 4. All medical examinations, tests, and other screenings required of the proposed insured by us are completed and the results received at our mailing address within 60 days of the date the application. 5. All parts of the application, any supplemental application, questionnaires, addendum and/or amendment to the application are signed and received, in good order, at our mailing address. Any conditional life insurance coverage · 60 days from the date the application was signed; terminates on the earliest of: · The date we either mail notice to the applicant of the rejection of the application and/or mail a refund of any amounts paid with the application; · When the insurance applied for goes into effect under the terms of the Policy that you applied for; or · The date we offer to provide insurance on terms that differ from the insurance for which you have applied. Special limitations of the Conditional Receipt: The Conditional Receipt is not valid unless: 1. All blanks in the Conditional Receipt are completed; and 2. The receipt is signed by an authorized Company representative. Other limitations: · There is no Conditional Receipt coverage for riders or any additional benefits, if any, for which you may have applied. · If one or more of the receipt’s conditions have not been met exactly, or if a proposed insured dies by suicide, we will not be liable except to return any payment made with the application. · If we do not approve and accept the application within 60 days of the date you signed the application, the application will be deemed to be rejected by us and there will be no conditional insurance coverage.In that case, Transamerica Financial’s liability will be limited to returning any payment(s) you have made upon return of this receipt to us. 43 For 1035 Exchanges. Coverage may begin earlier in Section 1035 exchange situations as provided in the “Absolute Assignment to Effect Internal Revenue Code Section 1035 Exchange and Rollover” form.As provided in that form, the insurance coverage shall take effect as of the date the replaced policy is surrendered, and before delivery of the Policy, if the following conditions have been met: · The Policy has been approved for issue - even if approved other than as applied for - and accepted in writing by the proposed owner and either: 1. The replaced policy has been surrendered and the surrender proceeds thereafter received by the Company are themselves sufficient to place the Policy in force; or 2. If, in addition to the surrender of the replaced policy from the existing issuer, premium is paid during the proposed insured’s lifetime (either with the application for the Policy or thereafter if permitted by the Company in writing) and such premium, together with any surrender proceeds thereafter received, are sufficient to place the Policy in force. Charges will be applied beginning on the date that the coverage takes effect. Full Insurance Coverage and Allocation of Initial Premium.Once we determine that the insured meets our underwriting requirements and you have paid the initial premium, the Policy will be issued, full insurance coverage will begin and we will begin to take the monthly deductions from your net premium. This date is the Policy date (or record date if the Policy is backdated). Any premium payments we receive before the Policy date (or record date, if applicable) will be held in a non-interest bearing suspense account.On the Policy date (or the record date if your Policy is backdated), the entire amount in the non-interest bearing suspense account will be allocated to the reallocation account until the reallocation date. While held in the reallocation account, premiums will be credited with interest at the current fixed account rate until the reallocation date when they will be allocated to the subaccounts and/or fixed account as you specified in your application. Please Note: If a Policy is backdated,your premiums are credited on the record date, not the backdated Policy date. On any day we credit net premiums or transfer cash value to a subaccount, we will convert the dollar amount of the net premium (or transfer) into subaccount units at the unit value for that subaccount, determined at the end of the day on which we receive the premium or transaction request. We will credit amounts to the subaccounts only on a valuation date, that is, on a date that the New York Stock Exchange (“NYSE”) is open for trading. Transaction Type: Priced when received at our: payment by check mailing address, unless a different address appears on your billing coupon transfer request administrative office payment by wire transfer administrative office electronic credit and debit transactions (e.g., payments through direct deposit, debit transfers, and forms of e-commerce payments administrative office Backdating a Policy If you request, we may backdate a Policy by assigning a Policy date earlier than the date the Policy is issued. However, in no event will we backdate a Policy earlier than the earliest date allowed by state law or by our underwriting rules. Your request must be in writing and, if we approve the request, we will amend your application.Your premiums, however, will be credited on the date the Policy is issued, not the backdated Policy date. Cost of insurance charges are based in part on the age of the insured on the Policy date or on the date of a requested increase in specified amount.Generally, cost of insurance charges are lower at a younger age. We will deduct the monthly deductions, including cost of insurance charges, for the period that the Policy is backdated. This means that while the monthly deductions may be lower than what would have been charged had we not backdated the Policy, you will be paying for insurance during a period when the Policy was not in force. 44 Policy Changes After Attained Age 111 (for Policies applied for on or after November 18, 2008) or Attained Age 100 (for Policies applied for before November 18, 2008 and issued before January 1, 2009) If the Policy is still in force on the Policy anniversary on or following the insured’s 111th or 100th birthday, as applicable, the Policy will continue, with the following changes, unless state law otherwise requires: · We will not accept any further premium payments. · We will no longer deduct the monthly deductions. · We will continue to deduct the mortality and expense risk charge, if any. · Interest will continue to accrue on any Policy loans, as before, but all loans, new and existing, will be considered preferred loans (see “Loans – Interest Rate Charged”). · We will continue to accept Policy loan repayments and loan interest payments. · We will continue to permit Policy loans and withdrawals to be made. Please Note: Continuing a Policy beyond the insured’s 99th birthday may have tax consequences. You should consult a tax advisor if you intend to keep the Policy in force beyond the insured’s 99th birthday. Please see the “Federal Income Tax Considerations” section of this prospectus. Premiums Allocating Premiums You must instruct us on how to allocate your net premium among the subaccounts and the fixed account according to these guidelines: · Allocation percentages must be in whole numbers. · If you select dollar cost averaging, we may require you to have a minimum of $5,000 in each subaccount from which we will make transfers, and you may be required to transfer at least a total of $100 monthly. · If you select asset rebalancing, the cash value of your Policy, if an existing Policy, or your minimum initial premium, if a new Policy, must be at least $5,000. · Unless otherwise required, we may restrict your allocations to the fixed account if the fixed account value, excluding amounts in the loan reserve, following the allocation would exceed $250,000. (This restriction does not apply to any transfer to the fixed account necessary in the exercise of conversion rights.) Currently, you may change the allocation instructions for additional premium payments without charge at any time by writing us at our mailing address or calling us at our administrative office at 1-800-322-7353, Monday - Friday, between the hours of 8:30a.m. - 7:00p.m. Eastern Time. Please Note: Certain subaccounts have similar names. When providing your allocation instructions, please state or write the full name of the subaccount that you select for your allocation to ensure that those allocation instructions are in good order. The change will be effective as of the valuation date on which we receive the change request, in good order, at our mailing address or our administrative office. Upon instructions from you,your authorized representative for your Policy may also change your allocation instructions for you. The minimum amount you can allocate to a particular subaccount is 1.0% of a net premium payment. Whenever you direct money into a subaccount, we will credit your Policy with the number of units for that subaccount that can be bought for the dollar payment. Premium payments received at our mailing address, or at the address on your billing coupon (for payments made by check), or at our administrative office (for payments made by wire transfer and through electronic credit and debit transactions) before the NYSE closes, are priced using the unit value determined at the closing of that regular business session of the NYSE (usually at 4:00 p.m. Eastern Time). If we receive a premium payment at our mailing address after the NYSE closes or on a day the NYSE is closed for trading, we will process the order using the subaccount unit value determined at the close of the next regular session of the NYSE. We will credit amounts to the subaccounts only on a valuation date, that is, on a date the NYSE is open for trading.Your cash value will vary with the investment experience of the subaccounts you have chosen. You bear the investment risk for amounts you allocate to the subaccounts. 45 You should periodically review how your cash value is allocated among the subaccounts and the fixed account because market conditions and your overall financial objectives may change. Reallocation Account. We will allocate the initial net premium on the Policy date (or as of the record date if your Policy is backdated) to the reallocation account as shown on your Policy schedule page. While held in the reallocation account, net premium(s) will be credited with interest at the current fixed account rate and reduced by any monthly deductions due. The net premiums will remain in the reallocation account until the reallocation date. The reallocation date is the date we reallocate all cash value held in the reallocation account to the fixed account and/or subaccounts you selected in your application. The reallocation date is the later of the Policy date or the record date (if your Policy is backdated), plus fifteen days.Please contact your registered representative for details concerning the free-look period. On the first valuation date on or after the reallocation date, we will reallocate all cash value from the reallocation account to the fixed account and the subaccounts you selected on the application. If, however, you requested dollar cost averaging, we will reallocate the cash balance to the fixed account, the Transamerica Aegon Money Market VP subaccount or the Transamerica JPMorgan Core Bond VP subaccount (depending on which subaccounts you selected on your application). Premium Flexibility You generally have flexibility to determine the frequency and the amount of the premiums you pay. Before we issue the Policy to you, we may require you to pay a premium at least equal to a minimum monthly guarantee premium set forth in your Policy. Thereafter (subject to the limitations described below), you may make premium payments at any time and in an amount of at least $50. Under some circumstances, you may be required to pay extra premiums to prevent a lapse. Your minimum monthly guarantee premium may change if you request a change in your Policy. If this happens, we will notify you of the new minimum monthly guarantee premium.See "Minimum Monthly Guarantee Premium" below. Planned Periodic Payments You can determine a planned periodic payment schedule, which allows you to pay level premiums at fixed intervals over a specified period of time. The amount and frequency you choose will be shown in your Policy. You are not required to pay premiums according to this schedule. You may change the amount, frequency, and the time period over which you make your planned periodic payments. Please be sure to notify us or your selling firm of any address changes so that we may be able to keep your current address on record. Even if you make your planned periodic payments on schedule, your Policy may still lapse. How long your Policy remains in force depends on the Policy's net surrender value. If the net surrender value is not high enough to pay the monthly deduction when due (and your no lapse guarantee has expired) then your Policy will lapse (unless you make the payment we specify during the 61-day grace period). Minimum Monthly Guarantee Premium The full initial premium is the only premium you are required to pay under the Policy. However, you greatly increase your risk of lapse if you fail to regularly pay premiums at least as large as the current minimum monthly guarantee premium. The initial minimum monthly guarantee premium is shown on your Policy's schedule page, and depends on a number of factors, including the issue age, gender, underwriting class of the insured, the specified amount requested and your Policy’s applicable C.S.O. Table. We will adjust the minimum monthly guarantee premium if you change death benefit options, increase or decrease the specified amount, if any riders are added or terminated, or if in force riders are increased or decreased. We will notify you of the new minimum monthly guarantee premium. A Policy with the Inflation Fighter Rider Level Premium initially has higher minimum monthly guarantee premiums than a Base Policy, but the minimum monthly guarantee premium does not increase annually. We also reserve the right to require, before we issue a Policy, that the initial premium plus the planned premium payable during the no lapse guarantee is at least equal to the cumulative minimum monthly guarantee premiums during the no lapse period. No Lapse Guarantee Until the no lapse date shown on your Policy schedule page, your Policy will remain in force and no grace period will begin, even if your net surrender value is too low to pay the monthly deductions, as long as on any Monthiversary, the total amount of the premiums you have paid (minus any cash withdrawals, minus any outstanding loan amount including any accrued loan interest) equals or exceeds the sum of the minimum monthly guarantee premiums in effect for each month from the Policy date up to, and including, the current month. (Your initial minimum guarantee premium is shown on your Policy schedule page.You may obtain information about your minimum monthly guarantee premium and assistance to determine the amount of premiums you must pay to keep your Policy in force by contacting our administrative office.) If you take a cash withdrawal or a loan, or if you increase or decrease your specified amount or if you add, increase or decrease a rider, you may need to pay additional premiums in order to keep the no lapse guarantee in effect. Please see the section of this prospectus entitled “Policy Lapse and Reinstatement.” 46 After the no lapse guarantee ends, paying the current minimum monthly guarantee premium each month will not necessarily keep your Policy in force. You may need to pay additional premiums to keep the Policy in force. For a Policy issued to any insured with an issue age of 0-60, the no lapse date is the 20th Policy anniversary or the insured attained age 65, whichever is earlier. For a Policy issued to an insured with an issue age of 61-85, the no lapse date is the 5th Policy anniversary. The no lapse date is specified in your Policy. Premium Limitations & Payments We may return premiums less than the minimum. We will not allow you to make any premium payments that would cause the total amount of the premiums you pay to exceed the current maximum premium limitations, if applicable, by which the Policy qualifies as life insurance under federal tax laws. (See “Death Benefit” for more information regarding the Guideline Premium Test.) This maximum is set forth in your Policy. If you make a payment that would cause your total premiums to be greater than the maximum premium limitations, we generally will return the excess portion of the premium payment within 60 days after the end of that Policy year If you choose the Guideline Premium Test there are additional premium limitations.We will not accept a payment that will cause the Policy to become a modified endowment contract without your consent. (Please see the section of this prospectus entitled “Federal Income Tax Considerations” for more information concerning your Policy or consult a qualified tax advisor.) We may require premium payments to be at least $50. ($1,000 by wire).If the payment is made by monthly direct deposit, we may require minimum payments of $75. Wire Transfers. We will accept premium payments by wire transfer. If you wish to make payments by wire transfer, you should contact our administrative office at 1-800-322-7353 for instructions on wiring funds to us. Certain charges are deducted from the premium payments you make. Tax-Free Exchanges ("1035 Exchanges"). We will accept a part or all of your initial premiums from one or more contracts insuring the same insured that qualify for tax-free exchanges under Section1035 of the Internal Revenue Code. If you contemplate such an exchange, you should consult a competent tax advisor to learn the potential tax effects of such a transaction. Transfers General You or your authorized representative of record may make transfers among the subaccounts or among the subaccounts and the fixed account.You will be bound by any transfers made by your authorized representative.We determine the amount you have available for transfers at the end of the valuation period when we receive your transfer request. We may, at any time, discontinue transfer privileges, modify our procedures, or limit the number of transfers we permit. The following features apply to transfers under the Policy: 47 · Your Policy may be limited to a cumulative transfer from the fixed account of the greater of 25% of the amount in the fixed account, or the amount transferred out of the fixed account in the previous Policy year. See “Fixed Account Transfers.” · Currently we do not, but reserve the right to, limit the number of transfers out of the fixed account to one per Policy year.If we modify or stop this current practice, we will notify you at the time of your transfer. · Unless otherwise required we may restrict transfers to the fixed account, if the fixed account value, excluding amounts in the loan reserve, following the transfer would exceed $250,000.This restriction does not apply to any transfer to the fixed account necessary in the exercise of conversion rights. · You may request transfers in writing (in a form we accept) to our mailing address, or by fax or by telephone to our administrative office. Please Note: Certain subaccounts have similar names. It is important that you state or write the full name of the subaccount when making a transfer request to ensure that any transfer request that you submit is in good order. · There is no minimum amount that must be transferred. · There is no minimum amount that must remain in a subaccount after a transfer. · Except as listed below, we deduct a $25 charge from the amount transferred for each transfer in excess of 12 transfers in a Policy year. 1.
